                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

             Plaintiff,

vs.                                                        No. CR 15-4268 JB

ANGEL DELEON, JOE LAWRENCE
GALLEGOS, EDWARD TROUP, a.k.a.
“Huero Troup,” LEONARD LUJAN,
BILLY GARCIA, a.k.a. “Wild Bill,”
EUGENE MARTINEZ, a.k.a. “Little
Guero,” ALLEN PATTERSON,
CHRISTOPHER CHAVEZ, a.k.a. “Critter,”
JAVIER ALONSO, a.k.a. “Wineo,”
ARTURO ARNULFO GARCIA, a.k.a.
“Shotgun,” BENJAMIN CLARK, a.k.a.
“Cyclone,” RUBEN HERNANDEZ;
JERRY ARMENTA, a.k.a. “Creeper,”
JERRY MONTOYA, a.k.a. “Boxer,”
MARIO RODRIGUEZ, a.k.a. “Blue,”
TIMOTHY MARTINEZ, a.k.a. “Red,”
MAURICIO VARELA, a.k.a. “Archie,”
a.k.a. “Hog Nuts,” DANIEL SANCHEZ,
a.k.a. “Dan Dan,” GERALD ARCHULETA,
a.k.a. “Styx,” a.k.a. “Grandma,” CONRAD
VILLEGAS, a.k.a. “Chitmon,” ANTHONY
RAY BACA, a.k.a. “Pup,” ROBERT
MARTINEZ, a.k.a. “Baby Rob,” ROY
PAUL MARTINEZ, a.k.a. “Shadow,”
CHRISTOPHER GARCIA, CARLOS
HERRERA, a.k.a. “Lazy,” RUDY PEREZ,
a.k.a. “Ru Dog,” ANDREW GALLEGOS,
a.k.a. “Smiley,” SANTOS GONZALEZ;
PAUL RIVERA, SHAUNA GUTIERREZ,
and BRANDY RODRIGUEZ,

             Defendants.
                          MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the Defendants’ Omnibus Motion for Timely

Discovery of Giglio Materials, filed May 24, 2017 (Doc. 1163)(“Motion”). held a hearing on

November 8, 2017. The primary issue is whether the Defendants’ twenty requested categories of

evidence fall under Giglio v. United States, 405 U.S. 150 (1972)(“Giglio”), and, if so, when the

United States must disclose the materials. Specifically, the Court must decide: (i) whether the

Defendants are entitled to Plaintiff United States of America’s witnesses’ competency and mental

health records; (ii) whether the Defendants are entitled, under Giglio, to the United States’

witnesses’ last known addresses; (iii) the United States’ deadline to produce its witness list; and

(iv) the United States’ deadline to produce records of all payments and consideration given to its

cooperating witnesses. The Court concludes that: (i) the Defendants’ requested records concerning

the competency and mental health treatment of each of the United States’ witnesses are not in the

United States’ possession or control; (ii) the United States is not required under Giglio to produce

the last known addresses of each of its witnesses; (iii) the United States must produce a good-faith

witness list no later than two weeks prior to each trial; and (iv) the United States must disclose all

payments issued to its cooperating witnesses no later than two months before each trial.

                                  FACTUAL BACKGROUND

       The Court takes its background facts from the Second Superseding Indictment, filed March

9, 2017 (Doc. 947)(“Indictment”). The background facts are largely unchanged from those facts

that the Court provided in its Memorandum Opinion and Order, 323 F.R.D. 672, filed December

18, 2017 (Doc. 1585). The Court does not set forth these facts as findings or the truth. The Court

recognizes that the factual background largely reflects the United States’ version of events.

       This case deals with crimes that the SNM allegedly committed through its members.


                                                 -2-
Indictment at 2. SNM, through its members, operated in the District of New Mexico at all relevant

times, and its members engaged in acts of violence and other criminal activities, “including

murder, kidnapping, attempted murder, conspiracy to manufacture/distribute narcotics, and

firearms trafficking.” Indictment at 2. SNM constitutes an enterprise “as defined in Title 18,

United States Code, Section 1959(b)(2), that is, a group of individuals associated in fact that

engaged in, and the activities of which affected, interstate and foreign commerce.” Indictment at

2-3.

       SNM is a prison gang that formed in the early 1980s at the Penitentiary of New Mexico

(“PNM”) after a violent prison riot at PNM during which inmates assaulted and raped twelve

correctional officers after taking them hostage. Indictment at 3. During the riot, thirty-three

inmates were killed, and over 200 inmates were injured. See Indictment at 3. After the PNM riot,

SNM expanded throughout the state’s prison system and has had as many as 500 members. See

Indictment at 3. SNM now has approximately 250 members, including “a ‘panel’ or ‘mesa’

(Spanish for table) of leaders who issue orders to subordinate gang members.” Indictment at 3.

SNM controls drug distribution and other illegal activities within the New Mexico penal system,

but it also conveys orders to members outside the prison system. See Indictment at 3. Members

who rejoin their communities after completing their sentences are expected to further the gang’s

goals: primarily the control and profit of narcotics trafficking. See Indictment at 3-4. Members

who fail “to show continued loyalty to the gang [are] disciplined in various ways, [] includ[ing]

murder and assaults.” Indictment at 4. SNM also intimidates and influences smaller New Mexico

Hispanic gangs to expand its power. See Indictment at 4. If another gang does not follow SNM’s

demands, SNM will assault or kill one of the other gang’s members to show its power. See

Indictment at 4. SNM’s rivalry with other gangs also manifests itself in beatings and stabbings



                                               -3-
within the prison system. See Indictment at 4. SNM engages in violence “to assert its gang

identity, to claim or protect its territory, to challenge or respond to challenges, to retaliate against

a rival gang or member, [and] to gain notoriety and show its superiority over others.” Indictment

at 4. To show its strength and influence, SNM expects its members to confront and attack any

suspected law enforcement informants, cooperating witnesses, homosexuals, or sex offenders. See

Indictment at 5. To achieve its purpose of preserving its power, SNM uses intimidation, violence,

threats of violence, assaults, and murder. See Indictment at 7. SNM generates income by having

its members and associates traffic drugs and extort narcotic traffickers. See Indictment at 8. SNM

members’ recent conspiracy to murder high-ranking New Mexico Corrections Department (“NM

Corrections Department”) Officials inspired the Federal Bureau of Investigation’s (“FBI”) present

investigation. See United States v. Garcia, No. CR 15-4275, Memorandum Opinion and Order at

2, 221 F. Supp. 3d 1275, 1277, filed November 16, 2016 (Doc. 133). The other relevant facts

giving rise to this case are as follows.

        In March, 2014, a Doña Ana County, New Mexico grand jury indicted Defendants Jerry

Montoya and Jerry Armenta on charges of first-degree murder and four other felonies related to

the death of Javier Enrique Molina. See Memorandum Opinion and Order at 6, 2016 WL 7242579,

at *3, filed October 28, 2016 (Doc. 753)(“MOO”). Molina was J. Montoya and Armenta’s fellow

inmate during their incarceration at the Southern New Mexico Correctional Facility (“Southern

New Mexico”). See MOO at 6, 2016 WL 7242579, at *3. The New Mexico Third Judicial District

Attorney’s Office accused J. Montoya and Armenta of fatally stabbing Molina with a shank in a

gang-related attack. See MOO at 6, 2016 WL 7242579, at *3. That New Mexico indictment

charged J. Montoya and Armenta with: (i) Molina’s murder; (ii) possessing a deadly weapon;

(iii) tampering with evidence; and (iv) two counts of conspiracy. See MOO at 6-7, 2016 WL



                                                  -4-
7242579, at *3. In November, 2015, the state District Attorney dismissed the charges against J.

Montoya and Armenta -- as well as separate charges against their alleged accomplice, Defendant

Mario Rodriguez, who had been charged with possession of a deadly weapon by a prisoner,

tampering, and conspiracy. See MOO at 7, 2016 WL 7242579, at *3. “A spokesperson for the

District Attorney’s Office indicated the charges were dismissed because the cases were going to

be prosecuted at the federal court level.” MOO at 7, 2016 WL 7242579, at *3.

        The United States now brings this case, which it initiated in Las Cruces, New Mexico,

against thirty-one Defendants, charging them with a total of sixteen counts. See Indictment at 1,

9-18.   All Defendants are accused of participating in the SNM enterprise’s operation and

management, and of committing unlawful activities “as a consideration for the receipt of, and as

consideration for a promise and an agreement to pay, anything of pecuniary value from SNM and

for the purpose of gaining entrance to and maintaining and increasing position in SNM, an

enterprise engaged in racketeering activity.” Indictment at 9-18. Defendant Arturo Arnulfo

Garcia, Defendant Gerald Archuleta,1 Defendant Benjamin Clark, M. Rodriguez, Defendant



        1
            Archuleta pled guilty on June 16, 2016, stipulating:

                In 1990, while incarcerated at the Penitentiary of New Mexico, I became a
        member of the Syndicato Nuevo Mexico (SNM) prison gang. The SNM is an
        ongoing criminal organization whose members, prospects and associates engage in
        acts of violence and other criminal activities, including murder, kidnapping,
        attempted murder, and conspiracy to manufacture / distribute narcotics. The SNM
        operates in the District of New Mexico and elsewhere. The SNM constitutes an
        enterprise (individuals associated in fact that engaged in, or the activities of which,
        affected interstate commerce) that is engaged in racketeering activity.

                In 2003, I was an active member of the SNM. The person listed as J.R. in
        Count 8 of the Superseding Indictment was also a member of the SNM, and we
        were both engaged in racketeering activities for the SNM. J.R. and I had a falling
        out in 2003 and as a result, I put a “green-light” on J. R. Based upon my status in
        the SNM, this “green-light” was well known to members of the SNM. The


                                                   -5-
Anthony Ray Baca, Defendant Robert Martinez, Defendant Roy Paul Martinez,2 and D. Sanchez

are the enterprise’s alleged leaders. See Indictment at 6. The other Defendants are allegedly




       “green-light” resulted in other members of the SNM shooting J.R. in 2003;
       however, J.R. survived the shooting. The “green-light” remained in effect in 2015;
       consequently, another member or associate of the SNM acted on the “hit,” and J.R.
       was assaulted while incarcerated at the Southern New Mexico Correctional Facility
       in Dona Ana County, New Mexico. This attack and “hit” had been approved of by
       leaders of the SNM gang, including Anthony Ray Baca. As leader of the SNM
       gang in 2015, Baca was aware of the outstanding “green-light” and sanctioned it.

              Thus, from 2003 to July, 2015, I conspired with members and associates of
       the SNM gang to commit assault resulting in serious bodily injury to J.R. This
       conspiracy was for the purpose of maintaining and increasing my position in the
       SNM, as well as the other people who were involved with the assault.

Plea Agreement at 4-5, filed June 16, 2016 (Doc. 586).
       2
           R.P. Martinez plead guilty on September 15, 2016, stipulating:

               In 1995, while incarcerated at the Penitentiary of New Mexico, I became a
       member of the Syndicato Nuevo Mexico (SNM) prison gang. The SNM is an
       ongoing criminal organization whose members, prospects and associates engage in
       acts of violence and other criminal activities, including murder, kidnapping,
       attempted murder, and conspiracy to manufacture / distribute narcotics. The SNM
       operates in the District of New Mexico and elsewhere. The SNM constitutes an
       enterprise (individuals associated in fact that engaged in, or the activities of which,
       affected interstate commerce) that is engaged in racketeering activity.

               In 2013, I was an active member of the SNM. On or before 2013, I
       conspired with Robert Martinez, a.k.a. “Baby Rob,” Anthony Baca, a.k.a. “Pup,”
       and others to murder G.M. and D.S. Specifically, Anthony Baca was angry at the
       New Mexico Corrections Department (NMCD) for moving him out of State. Baca,
       as the purported leader of the SNM at the time, ordered the murders of G.M. and
       D.S. As a result, in 2015, I agreed to write letters to SNM gang members ordering
       the murders and in fact, did write letters ordering the members to kill G.M. and
       D.S. I did this by virtue of my membership in the SNM and to maintain and
       increase my position in the SNM.

            Thus, from 2013 to continuing into 2015, I conspired with members of the
       SNM gang to murder G.M and D.S.

Plea Agreement at 4-5, filed September 15, 2016 (Doc. 686).


                                                 -6-
members or associates who acted under the direction of the enterprise’s leaders. See Indictment

at 6. The SNM gang enterprise, through its members and associates, allegedly engaged in: (i)

racketeering activity as 18 U.S.C. §§ 1959(b)(1) and 1961(1) defines that term; (ii) murder and

robbery in violation of New Mexico law; (iii) acts, indictable under 18 U.S.C. §§ 1503, 1512, and

1513, “involving obstruction of justice, tampering with or retaliating against a witness, victim, or

an informant”; and (iv) offenses involving trafficking in narcotics in violation of 21 U.S.C. §§ 841

and 846. Indictment at 9.

       Specifically, the Indictment alleges that, on March 26, 2001, Defendants Angel DeLeon,

Joe Gallegos, Edward Troup, Leonard Lujan, and Billy Garcia murdered “F.C.” Indictment at 9

(Count 1). On the same day, Lujan, B. Garcia, and Defendants Eugene Martinez, Allen Patterson,

and Christopher Chavez allegedly murdered “R.G.” Indictment at 10 (Count 2). On June 17,

2007, Defendant Javier Alonso, Troup, A.A. Garcia, Clark, and Defendant Ruben Hernandez

allegedly murdered “F.S.” Indictment at 10-11 (Count 3). On November 12, 2012, J. Gallegos

and Defendant Andrew Gallegos allegedly conspired to murder “A.B.” Indictment at 11 (Count

4). On the same day, J. Gallegos and A. Gallegos allegedly murdered A.B. See Indictment at 11-

12 (Count 5). In March 2014, Armenta, Montoya, M. Rodriguez, Martinez, Baca, Defendant

Mauricio Varela, D. Sanchez, Defendant Carlos Herrera, and Defendant Rudy Perez allegedly

conspired to murder “J.M.” Indictment at 12 (Count 6). On March 7, 2014, Armenta, Montoya,

M. Rodriguez, T. Martinez, Baca, Varela, D. Sanchez, Herrera, and R. Perez allegedly murdered

J.M. See Indictment at 13 (Count 7).

       Further, starting in or around 2003 -- and until about July 13, 2015 -- Baca, Archuleta, and

Defendant Conrad Villegas allegedly conspired to commit assault resulting in serious bodily injury

to “J.R.” Indictment at 13-14 (Count 8). Starting “on a date uncertain, but no later than 2013,”



                                                -7-
and until the date of the Indictment -- April 21, 2014 -- Baca, R.P. Martinez, and R. Martinez

allegedly conspired to murder “D.S.” Indictment at 14 (Count 9). During the same time period,

Baca, R.P. Martinez, R. Martinez, and Defendant Christopher Garcia allegedly conspired to

murder “G.M.” Indictment at 15 (Count 10). On November 29, 2015, C. Garcia, a convicted

felon, allegedly unlawfully possessed a firearm. See Indictment at 15-16 (Count 11). On the same

day, C. Garcia, a convicted felon, allegedly knowingly used and carried a firearm in relation to a

conspiracy to murder charge. See Indictment at 16 (Count 12).

       On March 17, 2015, J. Gallegos allegedly committed assault with a dangerous weapon

against “J.G.” Indictment at 16 (Count 13). From February 1, 2016, until February 27, 2016, J.

Gallegos and Defendants Santos Gonzales, Paul Rivera, Shauna Gutierrez, and Brandy Rodriguez

allegedly conspired to murder “J.G.” Indictment at 17 (Count 14). Also, on February 27, 2016, J.

Gallegos, B. Rodriguez, Gonzales, Rivera, and Gutierrez allegedly attempted to murder J.G., and

committed assault with a dangerous weapon and assault resulting in serious bodily injury to J.G.

See Indictment at 17-18 (Count 15). The same Defendants also allegedly tampered with a witness,

J.G. See Indictment at 18 (Count 16).

       For fuller factual context, there are four cases before the Court related to SNM’s alleged

criminal activity.    In a related case -- United States v. Baca, No. CR 16-1613

(D.N.M.)(Browning, J.)3 -- the United States names twelve defendants, all alleged SNM members


       3
          The Court granted a conditional severance to one Defendant in that case. See United
States v. Baca, 2016 WL 6404772 (D.N.M. 2016)(Browning, J.). The Court severed Defendant
Richard Gallegos, because R. Gallegos -- unlike his co-Defendants -- asserted his Speedy Trial
Act, 18 U.S.C. §§ 3161-74, rights. The Court concluded that, given R. Gallegos’ assertion of those
rights, there was sufficient prejudice to warrant a conditional severance of R. Gallegos from the
joint-trial grouping. Further, the Court was convinced that R. Gallegos was in a wholly unique
position, distinct from his co-Defendants, because:



                                               -8-
or associates, who have allegedly engaged in a racketeering conspiracy, under 18 U.S.C.

§ 1962(d).4 There is also a separate prosecution of C. Garcia for drug crimes, see United States of

America v. Garcia, No. CR 15-4275 (D.N.M.)(Browning, J.), and a four-defendant prosecution for

alleged violent crimes in aid of racketeering, under 18 U.S.C. § 1959, see United States v. Varela,

No. CR 15-4269 (D.N.M.)(Browning, J.).

                                   PROCEDURAL HISTORY

       Defendant Billy Garcia filed the Motion, and Defendants Joe Gallegos, Edward Troup,

Allen Patterson, Christopher Chavez, Javier Alonso, Arturo Arnulfo Garcia, Mario Rodriguez,

Mauricio Varela, Daniel Sanchez, Conrad Villegas, Anthony Ray Baca, Christopher Garcia,

Carlos Herrera, Rudy Perez, Andrew Gallegos, Shauna Gutierrez, and Brandy Rodriguez

(“Defendants”) all joined.5 See Motion at 1-2. The United States filed a Response. See Response

to Defendants’ Motion for Timely Discovery of Giglio Materials, filed June 7, 2017 (Doc.

1185)(“Response”). The Court held a hearing on November 8, 2017, at which several of



       Gallegos is ready for trial, because his counsel prepared his state court defense and
       he “[is] basically being tried for the same thing here. . . .” in federal court. . . . If
       the Court does not sever, Gallegos will have to wait for discovery to be complete
       as to all Defendants, pre-trial motions as to all Defendants, and then, ultimately, the
       trial against him and all eleven of his co-Defendants.

United States v. Baca, 2016 WL 6404772, at *30-32. Ultimately, it was clearly the speedy trial
concerns which tipped the scale of prejudice in R. Gallegos’ favor. See 2016 WL 6404772, at *32
(setting a new trial date to ensure his speedy trial rights were upheld). On March 22, 2017, R.
Gallegos pled guilty in his severed case. See United States v. Gallegos, No. CR 16-4299, Plea
Agreement at 1, filed March 22, 2017 (Doc. 24).
       4
         The Court has also declared that case complex under the Speedy Trial Act. See United
States v. Baca, 2016 WL 6404772, at *30-32.
       5
        The Court notes that it severed the case into two trial groups: (i) Counts 6–12; and (ii)
Counts 1-5 and 13-16. See Memorandum Opinion and Order, 2017 WL 3054511 at *103, filed
June 30, 2017 (Doc. 1204).


                                                  -9-
Defendants’ requests were resolved. See Transcript of Hearing (held November 8, 2017), filed

November 20, 2017 (Doc. 1456)(“Tr.”).

       1.      The Motion.

       The Defendants, “pursuant to Fed. R. Crim. P. 16, Brady v. Maryland, 373 U.S. 83

(1963)[(“Brady”)], and Giglio v. United States, 405 U.S. 150 (1972),” make a general request for

twenty different categories of files and information. Motion at 2. The Defendants request: (i) the

“last known address of any witness,” Motion at 6; (ii) “guilty verdicts, juvenile and adjudication

or other bad acts” of all witnesses, Motion at 7; (iii) all “consideration” that the United States’

witnesses received, Motion at 8; (iv) all “sources of [the United States’ witnesses’] bias, motive or

interest,” Motion at 10; (v) “any threats expressed or implied, direct or indirect, whether coercively

made or directed against any witness in the form of criminal prosecutions, investigations, or

potential prosecutions pending,” Motion at 12; (vi) “the existence and identification of each

occasion on which a witness has testified before any court, grand jury, or other tribunal body or

other statements,” Motion at 14; (vii) “any and all impeaching information contained in any federal

and local Government files (or computer information) maintained concerning the witness,” Motion

at 14-15; (viii) “information which impeaches a witness’ competency and his capacity and

opportunity to observe, remember, recall and narrate as well as his character for veracity, partiality

and evidence of ‘basic mental trouble,’” Motion at 15 (quoting Wiman v. Powell, 293 F.2d 605,

606 (5th Cir. 1961)); (ix) “false or erroneous statements, whether under oath or penalty of perjury,

or evidence that any witness does not have a good reputation in the community for honesty,”

Motion at 16; (x) “oral and written results of any polygraph test administered to any prosecution

witness,” Motion at 17; (xi) “evidence that a government informant had acted as an informant on

prior occasion,” Motion at 18; (xii) “prior placement records for all inmate informants that either



                                                 -10-
indicate they were a percipient witness or overheard admissions by any defendant,” Motion at 19;

(xiii) “all records of complaints lodged by or on behalf of the witness while incarcerated and

records indicating any disciplinary action,” Motion at 19; (xiv) all information relating to any

witness’ “acceptance into any witness protection program,” Motion at 19; (xv) “any sentence,

reduction or modification of sentence which does not conform to the law in existence at the time

of the sentence reduction,” Motion at 19; (xvi) “any and all correspondence or other

communication between the sentencing, modifying or reducing judge and the Government and or

witness regarding the sentence, modification or reduction,” Motion at 20; (xvii) “information

regarding instances of use of controlled substances,” Motion at 20; (xviii) “any and all information

that the witness has recanted their statement,” Motion at 20; (xix) “any indication that a witness,

after cooperating with the government, went back and cooperated with any defendant or target of

the criminal investigation,” Motion at 20; and (xx) “any individual whose statements the

government intends on offering as an exception or exclusion to the hearsay rule,” Motion at 3.

       For the last known addresses of the United States’ witnesses, the Defendants note that

failure to interview government witnesses may amount to ineffective assistance of counsel, and

the witnesses’ addresses are necessary to locate and interview them. See Motion at 6 (citing United

States v. Napue, 834 F.2d 1311 (7th Cir. 1987)). The Defendants assert that, “[j]ust as the

government interviewed inmates that lived with the defendants to obtain information, the

defendants wish to interview the inmates who live with the government’s witnesses.” Motion at

7.

       Turning to information on the cooperating witnesses’ competency, the Defendants argue

that “information which impeaches a witness’ competency . . . cannot be suppressed and must be

disclosed.” Motion at 15 (citing Wiman v. Powell, 293 F.2d 605). Accordingly, the Defendants



                                                -11-
seek “any medical, psychological or psychiatric evidence tending to show that any informant’s

ability to perceive, remember, communicate, or tell the truth is impaired.” Motion at 16 (citing

United States v. Lindstrom, 698 F.2d 1154, 1163-68 (11th Cir. 1983)). Finally, for “prior

placement records,” the Defendants seek any such records “so that the defense can determine

whether or not the inmate informant was in a position to have perceived or overheard what they

claim to have witnessed.” Motion at 19.

       The Defendants conclude by requesting “consultation with the Court” on any matters

which the United States opposes, but note that they would reluctantly acquiesce in the United

States’ ex parte consultation with the Court on the discoverability of contested information.

Motion at 21-22.

       2.      The Response.

       The United States has filed a response. See Response at 1. The United States begins by

noting that “the Court concluded that timing of disclosure under Giglio is identical to that for”

Brady. Response at 1. The United States also notes the Court’s oral ruling at the May 19, 2017,

motions hearing, at which “the Court noted the distinction between Giglio materials and statements

under Jencks, of which [the Court] did not order early production.” Response at 1. Accordingly,

“the United States does not oppose many of the Defendants’ requests, as they request information

that the United States concedes may be properly considered Giglio materials.” Response at 1. The

United States opposes, however, the “Defendants’ request for confidential competency and mental

illness records, as those materials are protected from the United States’ access and it, thus, cannot

produce them.” Response at 1. The United States also opposes the Defendants’ request for the

last known address of each of its witnesses, “as that information does not come within Giglio




                                                -12-
materials.” Response at 1. Finally, to the extent the United States has materials responsive to the

Defendants’ requests, “the United States doesn’t oppose” the Motion. Response at 1.

       As to its witnesses’ last known addresses, the United States concedes that failure to

interview government witnesses can, in certain circumstances, amount to ineffective assistance of

counsel. See Response at 5 (citing United States v. Tucker, 716 F.2d 576 (9th Cir. 1983)). The

United States asserts, however, that “witnesses’ addresses are not Giglio materials, and Defendants

do not cite to a case that so holds.” Response at 5.

       As to competency information, the United States asserts that such information is beyond

its awareness and possession. See Response at 7. The United States acknowledges that such

information could be impeachment evidence, but asserts that it is aware of such information for

only “one witness who is a former co-Defendant and who underwent a competency hearing in this

matter.” Response at 7. Accordingly, the United States requests that the Court deny the

Defendants’ motion for these materials. See Response at 7.

       The United States then argues that its witnesses’ prior placement records are not Giglio

materials. See Response at 8. “If the record reflects information inconsistent with a witness’

anticipated testimony, it may be. But the Defendants have not provided any basis on which such

a determination may be made presently.” Response at 8.

       The United States then agrees to produce: (i) “summaries of its witnesses’ NCIC6 reports,”

Response at 5; (ii) all “consideration paid to its witnesses to the extent that they’re in the United



       6
        “NCIC” is the National Crime Information Center, “an electronic clearinghouse of crime
data that can be tapped into by virtually every criminal justice agency. . . . NCIC has operated
under a shared management concept between the FBI and federal, state, local, and tribal criminal
justice users since its inception.” NCIC, https://www.fbi.gov/services/cjis/ncic (last visited
November 5, 2019).


                                                -13-
States’ possession,” Response at 6; (iii) all “Giglio materials that reflect its witnesses’ bias,

interest, or motive, to the extent that they’re in the United States’ possession,” Response at 6; (iv)

“the existence and location of its witnesses’ prior testimony,” with the exception of grand jury

transcripts, Response at 6; (v) its agents’ notes “that constitute Giglio materials,” and all

impeaching information contained within those files as that information comes to its attention,

Response at 6; (vi) all of its witnesses’ “false or inconsistent statements, or reputation for

dishonesty, to the extent that they’re in the United States’ possession,” Response at 7; (vii) all its

witnesses’ prior informant activities, Response at 8; (viii) “all records of complaints lodged by or

on behalf” of its witnesses during incarceration which indicate “any disciplinary action” or “belief

that the witness might be a security risk,” Response at 8; and (ix) all information in its possession

regarding its witnesses’ use of illegal substances, see Response at 8.

       The United States asserts that it does not have any records pertaining to threats made

against any of its witnesses. See Response at 6. The United States also asserts that it does not

have any polygraph information for any of its witnesses. See Response at 7. The United States

also says that it does not have any information relating to its witnesses’ applications into any

witness protection program, or any information about any reduction or modification in its

witnesses’ sentences in exchange for their cooperation. See Response at 8. Finally, the United

States responds that it does not have any correspondence between any sentencing judges and the

United States regarding its witnesses’ sentencing. See Response at 8.

       Accordingly, of the Defendants’ twenty requests, the United States disputes only three. It

disputes the Defendants’ entitlement to each of the United States’ witnesses’ last known addresses.

See Response at 6.      It disputes the Defendants’ entitlement to its witnesses’ competency




                                                 -14-
information. See Response at 7. Last, it disputes the Defendants’ entitlement to its witnesses’

prior placement records. See Response at 8.

       3.      The November 8, 2017, Hearing.

       At the hearing, B. Garcia first argued that he is entitled to all the government’s information

on “any individual whose statements the Government intends on offering as an exception or

exclusion to the hearsay rule.” Tr. at 49:8-11 (Castle). B. Garcia argued that he is entitled, under

Giglio and rule 806 of the Federal Rules of Evidence, to impeachment evidence for any declarant

whose statement the United States introduces as a co-conspirator’s statement. See Tr. at 50:21-

51:2 (Castle). B. Garcia acknowledged, however, that, if the United States does not introduce that

declarant’s statement, the Defendants would not be entitled to impeachment evidence for that

declarant under Giglio. See Tr. at 51:24-52:5 (Court, Castle). The United States then agreed to

provide Giglio evidence on all witnesses it would call to testify and on all declarants whose

statements it would introduce. See Tr. at 52:5-10 (Beck). The United States also agreed to disclose

impeachment evidence on any co-Defendants whose statements would be introduced under

hearsay exceptions. See Tr. at 52:20-22 (Court, Beck). Baca added, however, that this rule would

enable the United States to disclose Giglio materials belatedly on those who remain only potential

witnesses until well into trial. See Tr. at 54:23-55:8 (Lowry). Accordingly, Baca requested

“overdisclosing” Giglio evidence. Tr. at 55:1 (Lowry). The Court responded that it would not

order the United States to do something it was not obligated to do, preferring to encourage the

United States’ cooperation. See Tr. at 55:20-56:8 (Court, Lowry). Baca countered that certain

individuals are almost certainly necessary to prove the United States’ case, and so it would be “a

little disingenuous” for the United States to “sit on the Brady and Giglio information that’s

relevant” to those witnesses. Tr. at 56:14-18 (Lowry).



                                                -15-
       B. Garcia next argued “the extent” of the United States’ disclosure obligations regarding

evidence held by various state entities like “the two New Mexico Joint Task Forces,” which “were

involved in the investigation into at least the 2001 murders,” although B. Garcia acknowledged

that this argument derives from separate briefing not slated for argument at this hearing. Tr. at

58:10-16 (Castle). The United States agreed to disclose information relating to federal-state

cooperation in the federal prosecution, and stated that it would make good-faith efforts to obtain

information from prior cooperation unrelated to the instant prosecution, and reported that the

United States would be transparent about those efforts’ scope and results. See Tr. at 61:5-21

(Court, Beck).

       B. Garcia turned to his request for information relating to all United States’ witnesses’

“competency or mental illness.” Tr. at 68:25-69:1 (Castle). The United States responded that, at

least with regard to some witnesses, the United States considered such information as “the Court’s

documents, because there was a competency evaluation,” and so it asked the Court to “make a

determination about what should or shouldn’t be disclosed from those documents.” Tr. at 69:17-

21 (Castellano). B. Garcia asserted that he wanted both the competency evaluations and the

underlying and supporting documents for those evaluations. See Tr. at 72:16-23 (Court, Castle).

B. Garcia acknowledged that such information is not in the United States’ control and that

disclosure may require each witness’ consent. See Tr. at 74:3-13 (Castle, Court).

       B. Garcia next argued his request for all information concerning the drug use of the United

States’ witnesses. See Tr. at 91:2-3 (Castle). The United States responded that any such

information would “be in the defendants’ disciplinary reports, which have been produced and will

be produced in the next disclosure.” Tr. at 91:8-10 (Beck). The United States accordingly




                                               -16-
acknowledged it was “treating illegal drug use as a Giglio issue,” which B. Garcia accepted. Tr.

at 91:11-13 (Court, Beck). See id. at 91:17-18 (Castle).

        B. Garcia turned to disclosure timing, which he described as “the final issue . . . that’s most

concerning.” Tr. at 91:21-25 (Castle). B. Garcia complained that the United States promised to

immediately disclose all impeachment evidence in June, 2017, but had not yet done so as of the

November 8, 2017, hearing. See Tr. at 91:23:92:3 (Castle). B. Garcia argued: “What we’ve gotten

on all the people that we know are going to be witnesses is their criminal history and their plea

agreements, with some minor exceptions. We haven’t gotten Giglio material.” Tr. at 92:3-6

(Castle). B. Garcia requested some assurances from the United States, and potentially a Court

order, because “the history of this case is this Court has ordered productions of things, and they

don’t get produced many times, when they have been ordered to have been produced.” Tr. at

96:13-18 (Castle). The United States responded that it was “abiding” by the Court’s discovery

orders, and noted that “there has been numerous productions of jail calls, disciplinary history,

classification records, pen packs, STIU files, [and] jail calls,” the last of which, for a single witness,

“are at 5.6 gigabytes.” Tr. at 6-10 (Beck). The United States posited that “what the defendants

are really latching onto here is . . . the payments to these cooperating defendants, and these haven’t

been turned over.” Tr. at 14-17 (Beck). The United States asserted that it did not yet know who

it would call as witnesses, and argued that, until it made such a decision, “certain information is

not Giglio.” Tr. at 99:1-5 (Beck). The Court proposed setting a deadline for blanket disclosure of

all payments and consideration given to the United States’ cooperating witnesses, to which the

United States reluctantly agreed. See Tr. at 104:8-10 (Court); id. at 108:4-8 (Beck). The Court

proposed a deadline of two months before each trial. See Tr. at 108:10-14 (Court, Beck).




                                                   -17-
B. Garcia was skeptical of this arrangement, mistrusting that the United States would meet the

deadline. See Tr. at 108:5-10 (Castle).

       Having heard the parties’ arguments about the timing of Giglio and other evidentiary

disclosure, the Court proposed that the United States give “a good faith best statement of their

witnesses for the first trial, with the inclination of being overinclusive, rather than underinclusive,”

Tr. at 113:5-8 (Court,) by January 29, 2018, and also full disclosure, two months before each trial,

of all cash payments to cooperating witnesses and their spouses, see Tr. at 113:18-22 (Court); id.

at 120:1-7 (Court, Beck); id. at 142:17-22 (Court). The Defendants will provide their witness list

within a week of receiving the United States’ witness list. See Tr. at 142:23-24 (Court). For the

second trial, the United States would produce its witness list no later than two weeks before trial,

and the second trial defendants would produce a witness list within seven days of that disclosure.

See Tr. at 142:24-143:3 (Court). The United States acknowledged that Giglio would require

disclosure beyond cash payments and committed to working to expedite such disclosure, although

this information might not be disclosed by November 17, 2017. See Tr. at 120:1-6 (Court, Beck).

The United States also agreed that cooperating witnesses’ statements which contradict those of

other cooperating witnesses would fall under Giglio. See Tr. at 133:9-24 (Court, Beck).

       The Court noted that it was resolving -- and would continue resolving -- the substance of

multiple discovery motions at hearings and asked the Defendants to withdraw motions as the Court

resolves them. See Tr. at 14-22 (Court, Sirignano). In response, Baca acknowledged that he had

a “stand-alone motion,” the Motion to Compel Immediate Production of Brady and Giglio

Materials, filed October 13, 2017 (Doc. 1332), which the Court’s “ruling just neutralized

completely.” Tr. at 118:19-20 (Lowry). Baca accordingly withdrew his Motion to Compel

Immediate Production of Brady and Giglio Materials. See Unopposed Notice Withdrawing



                                                  -18-
Motion to Compel Immediate Production of Brady and Giglio Materials at 1, filed November 20,

2017 (Doc. 1463).

           LAW REGARDING THE UNITED STATES’ DUTY TO DISCLOSE
                          IN CRIMINAL CASES

       In Brady, the Supreme Court of the United States of America explained that “the

suppression by the prosecution of evidence favorable to an accused upon request violates due

process where the evidence is material either to guilt or to punishment, irrespective of the good

faith or bad faith of the prosecution.” 373 U.S. at 87. In Giglio, the Supreme Court extended the

prosecution’s disclosure obligation to evidence that is useful to the defense in impeaching

government witnesses, even if the evidence is not inherently exculpatory. See 405 U.S. at 153;

Douglas v. Workman, 560 F.3d 1156, 1172-73 (10th Cir. 2009)(“[N]o distinction is recognized

between evidence that exculpates a defendant and ‘evidence that the defense might have used to

impeach the [State’s] witnesses by showing bias and interest.’”)(quoting United States v. Bagley,

473 U.S. 667, 676 (1985)). Finally, the Supreme Court has refined Brady and clarified that it is

not necessary that a defendant request exculpatory evidence; “regardless of request, favorable

evidence is material, and constitutional error results from its suppression by the government ‘if

there is a reasonable probability that, had the evidence been disclosed to the defense, the result of

the proceeding would have been different.’” Kyles v. Whitley, 514 U.S. at 433 (quoting United

States v. Bagley, 473 U.S. at 682).       See Douglas v. Workman, 560 F.3d at 1172 (“The

government’s obligation to disclose exculpatory evidence does not turn on an accused’s request.”);

United States v. Summers, 414 F.3d 1287, 1304 (10th Cir. 2005)(“[T]he prosecution has an

affirmative duty to disclose exculpatory evidence clearly supporting a claim of innocence even

without request.”). On the other hand, “[i]t is well settled that there is no affirmative duty upon




                                                -19-
the government to take action to discover information which it does not possess.” United States

v. Badonie, 2005 WL 2312480, at *2 (D.N.M. 2005)(Browning, J.)(internal quotation marks

omitted). “A prosecutor does not have a duty . . . to obtain evidence from third parties.” United

States v. Badonie, 2005 WL 2312480, at *2.

       During a criminal prosecution, the Federal Rules of Criminal Procedure and the

Constitution of the United States of America require the United States to disclose certain evidence

to a criminal defendant. Rule 16 of the Federal Rules of Criminal Procedure is one source that

imposes such a duty on the United States.        The Due Process Clause of the United States

Constitution is another source imposing a duty to disclose on the United States.

                                 LAW REGARDING RULE 16

    Rule 16(a)(1)(E) of the Federal Rules of Criminal Procedure provides:

    (E) Documents and Objects. Upon a defendant’s request, the government must
        permit the defendant to inspect and to copy or photograph books, papers,
        documents, data, photographs, tangible objects, buildings or places, or copies
        or portions of any of these items, if the item is within the government’s
        possession, custody, or control and:

                (i)     the item is material to preparing the defense;

                (ii)    the government intends to use the item it its case-in-chief
                        at trial; or

                (iii)   the item was obtained from or belongs to the defendant.

Fed. R. Crim. P. 16(a)(1)(E). Although rule 16’s language is permissive, it does not authorize “a

blanket request to see the prosecution’s file,” and a defendant may not use the rule to engage in a

“fishing expedition.” United States v. Maranzino, 860 F.2d 981, 985-86 (10th Cir. 1988)(citing

Jencks v. United States, 353 U.S. 657, 667 (1957)). Rule 16 also does not obligate the United

States to “take action to discover information which it does not possess.” United States v. Badonie,




                                                -20-
2005 WL 2312480, at *2 (quoting United States v. Tierney, 947 F.2d 854, 864 (8th Cir.

1991))(internal quotation marks omitted). Nor is the United States required to secure information

from third parties. See United States v. Gatto, 763 F.2d 1040, 1048 (9th Cir. 1985)(holding that

rule 16 does not contain a due diligence element requiring a prosecutor to search for evidence not

within the United States’ possession, custody, or control).

       Evidence is “material” under rule 16 if “there is a strong indication that it will play an

important role in uncovering admissible evidence, aiding witness preparation, . . . or assisting

impeachment or rebuttal.” United States v. Graham, 83 F.3d 1466, 1474 (D.C. Cir. 1996)(internal

quotation marks omitted)(quoting United States v. Lloyd, 992 F.2d 348, 351 (D.C. Cir.

1993))(internal quotation marks omitted). “Although the materiality standard is not a heavy

burden, the Government need disclose rule 16 material only if it enables the defendant significantly

to alter the quantum of proof in his favor.” United States v. Graham, 83 F.3d at 1474 (alterations,

citations, and internal quotation marks omitted).

       Rule 16(d)(1) provides guidelines for courts to regulate discovery by issuing or modifying

protective orders:

       At any time the court may, for good cause, deny, restrict, or defer discovery or
       inspection, or grant other appropriate relief. The court may permit a party to show
       good cause by a written statement that the court will inspect ex parte. If relief is
       granted, the court must preserve the entire text of the party’s statement under
       seal.

Fed. R. Crim. P. 16(d)(1). In In re Terrorist Bombings of United States Embassies in East Africa,

552 F.3d 93 (2d Cir. 2008), the United States Court of Appeals for the Second Circuit held that

rule 16(d) gives district courts the discretion to determine the circumstances “under which the

defense may obtain access to discoverable information.” In re Terrorist Bombings of United States

Embassies in East Africa, 552 F.3d at 122. In United States v. Delia, 944 F.2d 1010 (2d Cir. 1991),



                                                -21-
the Second Circuit noted that rule 16(d)(1) is “permissive,” and gives district courts the ability to

“limit or otherwise regulate discovery pursuant to Rule [16(d)(1)].” United States v. Delia, 944

F.2d at 1018.

       Rule 16(d)(2) “gives the district court broad discretion in imposing sanctions on a party

who fails to comply with” rule 16. United States v. Wicker, 848 F.2d 1059, 1060 (10th Cir. 1988).

         (2) Failure to Comply. If a party fails to comply with this rule, the court may:

            (A) order that party to permit the discovery or inspection; specify its
                time, place, and manner; and prescribe other just terms and
                conditions;

            (B) grant a continuance;

            (C) prohibit that party from introducing the undisclosed evidence; or

            (D) enter any other order that is just under the circumstances.

Fed. R. Crim. P. 16(d)(2).

               In selecting a proper sanction, a court should typically consider: (1) the
       reasons the government delayed producing requested materials, including whether
       the government acted in bad faith; (2) the extent of prejudice to defendant as a result
       of the delay; and (3) the feasibility of curing the prejudice with a continuance.

United States v. Charley, 189 F.3d 1251, 1262 (10th Cir. 1999)(internal quotation marks

omitted)(quoting United States v. Gonzales, 164 F.3d 1285, 1292 (10th Cir. 1999)). In United

States v. Martinez, 455 F.3d 1127 (10th Cir. 2006), the United States Court of Appeals for the

Tenth Circuit held that “a court should impose the least severe sanction.” 455 F.3d at 1131

(quoting United States v. Wicker, 848 F.2d 1059, 1061 (10th Cir. 1988)). The Tenth Circuit noted:

“Rule 16 and our cases specifically mention continuance or exclusion of the evidence as preferred

remedies.” 455 F.3d at 1131.




                                                -22-
LAW REGARDING THE UNITED STATES’ DUTY TO DISCLOSE UNDER THE DUE
                       PROCESS CLAUSE

       The Due Process Clause requires that the United States disclose to the defendant any

evidence that “is material either to guilt or to punishment, irrespective of the good faith or bad

faith of the prosecution.”    Brady, 373 U.S. at 87.     The Supreme Court has extended the

prosecution’s disclosure obligation to include evidence that is useful to the defense in impeaching

government witnesses, even if the evidence is not inherently exculpatory. See Giglio, 405 U.S.

153; Douglas v. Workman, 560 F.3d 1156, 1172-73 (10th Cir. 2009)(“[N]o distinction is

recognized between evidence that exculpates a defendant and ‘evidence that the defense might

have used to impeach the [government’s] witnesses by showing bias and interest.’” (quoting

United States v. Bagley, 473 U.S. 667, 676 (1985)); Bowen v. Maynard, 799 F.2d 593, 610 (10th

Cir. 1986)(“Impeachment evidence merits the same constitutional treatment as exculpatory

evidence.”). Finally, the Supreme Court has refined Brady and clarified that it is not necessary

that a defendant request exculpatory evidence: “[R]egardless of request, favorable evidence is

material, and constitutional error results from its suppression by the government, ‘if there is a

reasonable probability that, had the evidence been disclosed to the defense, the result of the

proceeding would have been different.’” Kyles v. Whitley, 514 U.S. at 433 (quoting United States

v. Bagley, 473 U.S. at 682). See Douglas v. Workman, 560 F.3d at 1172 (“The government’s

obligation to disclose exculpatory evidence does not turn on an accused’s request.”); United States

v. Summers, 414 F.3d at 1304 (“[T]he prosecution has an affirmative duty to disclose exculpatory

evidence clearly supporting a claim of innocence even without request.”).

       1.      Material Exculpatory Evidence Under Brady.

       “The Constitution, as interpreted in Brady, does not require the prosecution to divulge




                                               -23-
every possible shred of evidence that could conceivably benefit the defendant.” Smith v. Sec’y of

N.M. Dep’t of Corr., 50 F.3d 801, 823 (10th Cir. 1995). Brady requires disclosure only of evidence

that is both favorable to the accused, and “material either to guilt or to punishment.” Brady, 373

U.S. at 87. “Evidence is material only if there is a reasonable probability that, had the evidence

been disclosed to the defense, the result of the proceeding would have been different.” United

States v. Bagley, 473 U.S. at 682. See United States v. Allen, 603 F.3d 1202, 1215 (10th Cir.

2010). A “reasonable probability,” in turn, “is a probability sufficient to undermine confidence in

the outcome.” United States v. Bagley, 473 U.S. at 682 (internal quotation marks omitted). The

Tenth Circuit has noted that “[t]he mere possibility that evidence is exculpatory does not satisfy

the constitutional materiality standard.” United States v. Fleming, 19 F.3d 1325, 1331 (10th Cir.

1994)(Seymour, C.J.). The Tenth Circuit has also stated that evidence is material if it “might

meaningfully alter a defendant’s choices before and during trial . . . [including] whether the

defendant   should    testify.”     Case     v.   Hatch,   731   F.3d   1015,    1041    (10th   Cir.

2013)(Tymkovich, J.)(alteration in Case v. Hatch)(internal quotation marks omitted)(quoting

United States v. Burke, 571 F.3d at 1054).

       “To be material under Brady, undisclosed information or evidence acquired through that

information must be admissible.” Banks v. Reynolds, 54 F.3d 1508, 1521 n.34 (10th Cir.

1995)(internal quotation marks omitted)(quoting United States v. Kennedy, 890 F.2d 1056, 1059

(9th Cir. 1989)). The Supreme Court in Cone v. Bell, 556 U.S. 449 (2009), noted:

               Although the Due Process Clause of the Fourteenth Amendment, as
       interpreted by Brady, only mandates the disclosure of material evidence, the
       obligation to disclose evidence favorable to the defense may arise more broadly
       under a prosecutor’s ethical or statutory obligations. See Kyles, 514 U.S. at 437 . . .
       (“[T]he rule in Bagley (and, hence, in Brady) requires less of the prosecution than
       the ABA Standards for Criminal Justice Prosecution Function and Defense
       Function 3-3.11(a) (3d ed. 1993)”). See also ABA Model Rule of Professional



                                                  -24-
       Conduct 3.8(d) (2008)(“The prosecutor in a criminal case shall” “make timely
       disclosure to the defense of all evidence or information known to the prosecutor
       that tends to negate the guilt of the accused or mitigates the offense, and, in
       connection with sentencing, disclose to the defense and to the tribunal all
       unprivileged mitigating information known to the prosecutor, except when the
       prosecutor is relieved of this responsibility by a protective order of the tribunal”).

Cone v. Bell, 556 U.S. at 470 n.15.

       The government bears the burden of producing exculpatory materials; defendants have no

obligation to first point out that such materials exist. See Kyles v. Whitley, 514 U.S. at 437 (stating

that the prosecution has an affirmative duty to disclose evidence, because “the prosecution, which

alone can know what is undisclosed, must be assigned the consequent responsibility to gauge the

likely net effect of all such evidence and make disclosure when the point of ‘reasonable

probability’ is reached”); United States v. Deutsch, 475 F.2d 55, 57 (5th Cir. 1973)(granting a

mistrial for failure to produce personnel files of government witnesses), overruled on other

grounds by United States v. Henry, 749 F.2d 203 (5th Cir. 1984); United States v. Padilla, No. CR

09-3598 JB, 2011 WL 1103876, at *6 (D.N.M. Mar. 14, 2011)(Browning, J.). This obligation

means that the United States must “volunteer exculpatory evidence never requested, or requested

only in a general way.” Kyles v. Whitley, 514 U.S. at 433 (internal quotation marks omitted).

Additionally, “[u]nder Brady, the good or bad faith of government agents is irrelevant.” United

States v. Quintana, 673 F.2d 296, 299 (10th Cir. 1982). “This means, naturally, that a prosecutor

anxious about tacking too close to the wind will disclose a favorable piece of evidence.” Kyles v.

Whitley, 514 U.S. at 439.

       2.      Timing of the Disclosure Under Brady.

       “The obligation of the prosecution to disclose evidence under Brady v. Maryland can vary

depending on the phase of the criminal proceedings and the evidence at issue.” United States v.




                                                 -25-
Harmon, 871 F. Supp. 2d 1125, 1149 (D.N.M. 2012)(Browning, J.), aff’d, 742 F.3d 451 (10th Cir.

2014). As a general matter, “[s]ome limitation on disclosure delay is necessary to protect the

principles articulated in Brady v. Maryland.” United States v. Burke, 571 F.3d at 1053. The Tenth

Circuit has recognized, however, that “[i]t would eviscerate the purpose of the Brady rule and

encourage gamesmanship were we to allow the government to postpone disclosures to the last

minute, during trial.” United States v. Burke, 571 F.3d at 1054. “[T]he belated disclosure of

impeachment or exculpatory information favorable to the accused violates due process when an

‘earlier disclosure would have created a reasonable doubt of guilt.’” United States v. Burke, 571

F.3d at 1054 (quoting United States v. Young, 45 F.3d 1405, 1408 (10th Cir. 1995)). The Tenth

Circuit has stated:

       Where the district court concludes that the government was dilatory in its
       compliance with Brady, to the prejudice of the defendant, the district court has
       discretion to determine an appropriate remedy, whether it be exclusion of the
       witness, limitations on the scope of permitted testimony, instructions to the jury, or
       even mistrial.

United States v. Burke, 571 F.3d at 1054. Notably, “not every delay in disclosure of Brady material

is necessarily prejudicial to the defense.” United States v. Burke, 571 F.3d at 1056. “To justify

imposition of a remedy, the defense must articulate to the district court the reasons why the delay

should be regarded as materially prejudicial.” United States v. Burke, 571 F.3d at 1056.

       Once a prosecutor’s obligations under Brady have been triggered, however, they

“continue[] throughout the judicial process.” Douglas v. Workman, 560 F.3d at 1173. For

instance, the prosecutor’s obligation to disclose Brady material can arise during trial. See United

States v. Headman, 594 F.3d 1179, 1183 (10th Cir. 2010)(“Although Brady claims typically arise

from nondisclosure of facts that occurred before trial, they can be based on nondisclosure of

favorable evidence (such as impeachment evidence) that is unavailable to the government until



                                                -26-
trial is underway.”). The disclosure obligation continues even while a case is on direct appeal.

See United States v. Headman, 594 F.3d at 1183; Smith v. Roberts, 115 F.3d 818, 819, 820 (10th

Cir. 1997)(Seymour, C.J.)(applying Brady to a claim that the prosecutor failed to disclose evidence

received after trial but while the case was on direct appeal).

        The Supreme Court has held that Brady does not require “preguilty plea disclosure of

impeachment information.” United States v. Ruiz, 536 U.S. 622, 629 (2002)(“We must decide

whether the Constitution requires that preguilty plea disclosure of impeachment information. We

conclude that it does not.”). The Supreme Court has recognized that “impeachment information

is special in relation to the fairness of a trial, not in respect to whether a plea is voluntary.” United

States v. Ruiz, 536 U.S. at 629 (emphasis in original). The Supreme Court has acknowledged that,

“[o]f course, the more information the defendant has, the more aware he is of the likely

consequences of a plea, waiver, or decision, and the wiser that decision will likely be,” but

concluded that “the Constitution does not require the prosecutor to share all useful information

with the defendant.” United States v. Ruiz, 536 U.S. at 629. The Supreme Court added:

        [T]his Court has found that the Constitution, in respect to a defendant’s awareness
        of relevant circumstances, does not require complete knowledge of the relevant
        circumstances, but permits a court to accept a guilty plea, with its accompanying
        waiver of various constitutional rights, despite various forms of misapprehension
        under which a defendant might labor.

United States v. Ruiz, 536 U.S. at 630. The Supreme Court has explained that “a constitutional

obligation to provide impeachment information during plea bargaining, prior to entry of a guilty

plea, could seriously interfere with the Government’s interest in securing those guilty pleas that

are factually justified, desired by defendants, and help to secure the efficient administration of

justice.” United States v. Ruiz, 536 U.S. at 631. The Tenth Circuit has reiterated these principles

from United States v. Ruiz:



                                                  -27-
         Johnson asserts that his plea was not knowing and voluntary because he did not
         know that he was giving up a claim that the government failed to disclose
         impeachment evidence. The Supreme Court, however, foreclosed this exact
         argument in United States v. Ruiz, . . . by holding that the government has no
         constitutional obligation to disclose impeachment information before a defendant
         enters into a plea agreement. Ruiz emphasized that “impeachment information is
         special in relation to the fairness of a trial, not in respect to whether a plea is
         voluntary.” Rather, “a waiver [is] knowing, intelligent, and sufficiently aware if
         the defendant fully understands the nature of the right and how it would likely apply
         in general in the circumstances -- even though the defendant may not know the
         specific detailed consequences of invoking it.”

United       States   v.   Johnson,   369    F.    App’x    905,    906    (10th    Cir.   2010)(per

curiam)(unpublished)(alteration in United States v. Johnson, emphasis in United States v.

Ruiz)(quoting United States v. Ruiz, 546 U.S. at 630).7

         The Tenth Circuit has held, however, that United States v. Ruiz does not apply to

exculpatory evidence but rather applies only to impeachment evidence:

                 Ruiz is distinguishable in at least two significant respects. First, the
         evidence withheld by the prosecution in this case is alleged to be exculpatory, and
         not just impeachment, evidence. Second, Ohiri’s plea agreement was executed the
         day jury selection was to begin, and not before indictment in conjunction with a
         “fast-track” plea. Thus, the government should have disclosed all known
         exculpatory information at least by that point in the proceedings. By holding in Ruiz
         that the government committed no due process violation by requiring a defendant
         to waive her right to impeachment evidence before indictment in order to accept a

         7
         United States v. Johnson is an unpublished opinion, but the Court can rely on an
unpublished opinion to the extent its reasoned analysis is persuasive in the case before it. See 10th
Cir. R. 32.1(A) (“Unpublished opinions are not precedential, but may be cited for their persuasive
value.”). The Tenth Circuit has stated: “In this circuit, unpublished orders are not binding
precedent, . . . and . . . citation to unpublished opinions is not favored. However, if an unpublished
opinion . . . has persuasive value with respect to a material issue in a case and would assist the
court in its disposition, we allow a citation to that decision.” United States v. Austin, 426 F.3d
1266, 1274 (10th Cir. 2005)(citations omitted). The Court concludes that United States v.
McIntosh, 573 F. App’x. 760 (10th Cir. 2014), United States v. Ohiri, 133 F. App’x 555 (10th Cir.
2005)(unpublished), Ortlieb v. Howery, 74 F. App’x 853 (10th Cir. 2003)(unpublished), United
States v. Johnson, 117 F.3d 1429, 1997 WL 381926 (10th Cir. 1997)(unpublished table decision),
United States v. Bullock, 130 F. App’x 706 (6th Cir. 2005)(unpublished), and United States v.
Dahl, 597 F. App’x 489 (10th Cir. 2015)(unpublished), have persuasive value with respect to a
material issue, and will assist the Court in its disposition of this Memorandum Opinion and Order.


                                                  -28-
       fast-track plea, the Supreme Court did not imply that the government may avoid
       the consequence of a Brady violation if the defendant accepts an eleventh-hour plea
       agreement while ignorant of withheld exculpatory evidence in the government’s
       possession.

United States v. Ohiri, 133 F. App’x 555, 562 (10th Cir. 2005)(unpublished). The Tenth Circuit

qualified its holding in United States v. Ohiri, however, stating that the case presented “unusual

circumstances.” 133 F. App’x at 562.

       The Courts of Appeals “have split on the issue whether Brady v. Maryland’s restrictions

apply to suppression hearings.” United States v. Harmon, 871 F. Supp. 2d at 1151. In an

unpublished opinion, the Tenth Circuit, without discussing whether Brady applies to a suppression

hearing, rejected a defendant’s argument that the prosecution violated Brady by failing to disclose

impeachment evidence before a suppression hearing on the basis that the evidence was not

impeachment evidence and not material. See United States v. Johnson, 117 F.3d 1429, 1997 WL

381926, at *3 (10th Cir. 1997)(unpublished table decision). Specifically, the Tenth Circuit found:

       [D]isclosure of the evidence existing at the time of the hearing, even if impeaching,
       would not establish a reasonable probability that the outcome of the suppression
       hearing would have been different. First, we question whether the evidence in
       question would have been admitted at the suppression hearing. Even if it had been
       admitted, however, in light of [the defendant’s] lack of truthfulness, our confidence
       in the result of the hearing has not been undermined. Therefore, we hold that the
       evidence was not material, and that its nondisclosure by the prosecution does not
       constitute a Brady violation.

United States v. Johnson, 1997 WL 381926, at *3 (citation omitted).

       The United States Court of Appeals for the District of Columbia Circuit has recognized

that “it is hardly clear that the Brady line of Supreme Court cases applies to suppression hearings,”

because “[s]uppression hearings do not determine a defendant’s guilt or punishment, yet Brady

rests on the idea that due process is violated when the withheld evidence is ‘material either to guilt

or to punishment.’” United States v. Bowie, 198 F.3d 905, 912 (D.C. Cir. 1999)(quoting Brady,



                                                 -29-
373 U.S. at 87). Without deciding the issue and in an unpublished opinion, the United States Court

of Appeals for the Sixth Circuit quoted with approval this language from United States v. Bowie.

See United States v. Bullock, 130 F. App’x 706, 723 (6th Cir. 2005)(unpublished)(“Whether the

suppression hearing might have come out the other way, however, is of questionable relevance to

the Brady issues at stake here.”). The United States Court of Appeals for the Seventh Circuit held

that, under its precedent and the law from other Courts of Appeals, it was not “obvious” for clear-

error purposes that “Brady disclosures are required prior to suppression hearings.” United States

v. Stott, 245 F.3d 890, 902 (7th Cir. 2001).

       Before the Supreme Court issued its United States v. Ruiz decision, the United States

Courts of Appeals for the Fifth Circuit and the Ninth Circuit held that Brady applies to suppression

hearings. See United States v. Barton, 995 F.2d 931, 935 (9th Cir. 1993)(“[W]e hold that the due

process principles announced in Brady and its progeny must be applied to a suppression hearing

involving a challenge to the truthfulness of allegations in an affidavit for a search warrant.”); Smith

v. Black, 904 F.2d 950, 965 (5th Cir. 1990)(“Timing is critical to proper Brady disclosure, and

objections may be made under Brady to the state’s failure to disclose material evidence prior to a

suppression hearing.” (citations omitted)), vacated on other grounds, 503 U.S. 930 (1992).

       Most recently, the Tenth Circuit has suggested that Brady does not apply to suppression

hearings, because “Brady rests on the idea that due process is violated when the withheld evidence

is material to either guilt or punishment,” but “[s]uppression hearings do not determine a

defendant’s guilt or punishment.” United States v. Dahl, 597 F. App’x 489, 491 n.2 (10th Cir.

2015)(unpublished)(Tymkovich, J.)(internal quotation marks omitted)(quoting United States v.

Lee Vang Lor, 706 F.3d 1252, 1256 n.2 (10th Cir. 2013)(acknowledging that “[w]hether Brady’s

disclosure requirements even apply at the motion to suppress stage is an open question”)).



                                                 -30-
Although the Courts of Appeals have split on whether Brady applies to suppression hearings, “it

is not likely that a prosecutor must disclose impeachment evidence before a suppression hearing

in light of the Supreme Court’s conclusion in United States v. Ruiz that a prosecutor does not have

to disclose impeachment evidence before the entry of a guilty plea.” United States v. Harmon,

871 F. Supp. 2d at 1151. The Tenth Circuit affirmed United States v. Harmon, in which the Court

concluded that the United States need not disclose impeachment information before a suppression

hearing.

                Given that the Court has located no Tenth Circuit case deciding this issue,
       the Court believes that the Tenth Circuit would extend the holding of United States
       v. Ruiz to suppression hearings. The Supreme Court’s rationale distinguishing the
       guilty-plea process from a trial applies equally to a comparison of the suppression-
       hearing process and a trial. The Court believes that both the Tenth Circuit and the
       Supreme Court would recognize that impeachment evidence need not be disclosed
       before a suppression hearing. In United States v. Ruiz, the Supreme Court
       recognized that “impeachment information is special in relation to the fairness of a
       trial, not in respect to whether a plea is voluntary.” United States v. Ruiz, 536 U.S.
       at 632 . . . (emphasis in original). It acknowledged that, “[o]f course, the more
       information the defendant has, the more aware he is of the likely consequences of
       a plea, waiver, or decision, and the wiser that decision will likely be,” but concluded
       that “the Constitution does not require the prosecutor to share all useful information
       with the defendant.” United States v. Ruiz, 536 U.S. at 632 . . . . Likewise, “the
       more information the defendant has, the more” likely he will be able to successfully
       suppress a particular piece of evidence, but “the Constitution does not require the
       prosecutor to share all useful information with the defendant.” United States v.
       Ruiz, 536 U.S. at 632 . . . .

United States v. Harmon, 871 F. Supp. 2d at 1169. Accordingly, Brady does not require the United

States to disclose impeachment evidence before suppression hearings. See United States v.

Harmon, 871 F. Supp. 2d at 1165-67.

       LAW REGARDING THE RIGHT TO PRIVACY IN MEDICAL RECORDS

       The Due Process Clause of the Fourteenth Amendment protects the right of privacy. See

Flanagan v. Munger, 890 F.2d 1557, 1570 n .15 (10th Cir. 1989); Mangels v. Pena, 789 F.2d 836,




                                                -31-
839 (10th Cir. 1986). The Tenth Circuit has recognized that the right to privacy protects

government employees from their employers improperly attempting to obtain the private medical

history or records. See Lankford v. City of Hobart, 27 F.3d 477, 479 (10th Cir. 1994). Although

the Tenth Circuit in Lankford v. City of Hobart found a violation of the right of privacy under the

facts in that case, it did not discuss how a court should determine when a violation of the privacy

right occurs. See 27 F.3d at 479-80. Flanagan v. Munger provides some instruction on this point.

In Flanagan v. Munger, the Tenth Circuit employed a balancing test to determine when disclosure

by the government of private information amounts to violation of the right to privacy. See 890

F.2d at 1570. Specifically, a court must inquire: “(1) if the party asserting the right has a legitimate

expectation of privacy; (2) if disclosure serves a compelling state interest; and (3) if disclosure can

be made in the least intrusive manner.” Flanagan v. Munger, 890 F.2d at 1570. The Tenth Circuit

held that the plaintiffs, police officers who owned an adult video store, did not suffer a violation

of their privacy rights when their ownership was disclosed, noting that “only highly personal

information is protected.” Flanagan v. Munger, 890 F.2d at 1570. See Mangels v. Pena, 789 F.2d

at 839 (“The legitimacy of an individual’s expectations depends, at least in part, upon the intimate

or otherwise personal nature of the material. . . .”). In Ortlieb v. Howery, 74 F. App’x 853 (10th

Cir. 2003)(unpublished), the Tenth Circuit applied the balancing test set forth in Flanagan v.

Munger and held that the plaintiff did not have a reasonable expectation of confidentiality in her

x-ray. See 74 F. App’x at 857. In reaching its conclusion, the Tenth Circuit in Ortlieb v. Howery

noted that the plaintiff’s broken leg was not confidential information, because the plaintiff had

contacted her employer seeking extended medical leave given the severity of her injury, and the

injury was “well-known and publicized with no intrusion into her personal affairs.” 74 F. App’x

at 857. The Tenth Circuit also observed that, because the plaintiff had “supported her request for



                                                  -32-
an indefinite extension of medical benefits with her doctor’s report stating that his opinion of

continuing disability was corroborated with her x-rays, she had no reasonable expectation that the

x-rays themselves would be confidential or protected from her supervisor’s reach or purview.” 74

F. App’x at 857. Finally, the Tenth Circuit noted that “the x-rays, unlike written medical records,

contained no facts or information of an intimate or personal nature about which Ms. Ortlieb could

form a legitimate or reasonable expectation of confidentiality notwithstanding her claim for

benefits.” 74 F. App’x at 857.

       In Kerns v. Board of Commissioners, 707 F. Supp. 2d 1190 (D.N.M. 2010)(Browning, J.),

rev’d in part, vacated in part sub nom. Kerns v. Bader, 663 F.3d 1173 (10th Cir. 2011), the Court

used the Tenth Circuit’s balancing test from Flanagan v. Munger to determine whether a sheriff

who obtained the plaintiff’s medical records violated the plaintiff’s privacy right under the

Fourteenth Amendment, and concluded that (i) the plaintiff had a legitimate expectation of privacy

in his medical and psychiatric records, because he believed that the medical and mental health

records were confidential and private; (ii) the sheriff’s department had a compelling state interest

in the records, because of its interest in enforcing 18 U.S.C. § 922(g)(4), which makes it unlawful

for a person who has been “adjudicated as a mental defective” or who has been “committed to a

mental institution” to possess firearms; and (iii) the state could have achieved its objectives in a

less intrusive manner by making a more particularized request for records, rather than requesting

to “review all records.” 707 F. Supp. 2d at 1256-57. Balancing these factors, the Court concluded

that the plaintiff met its burden on summary judgment to demonstrate that the sheriff violated his

constitutionally protected right to privacy. See 707 F. Supp. 2d at 1257. The Court noted that the

sheriff had not relied on the Health Insurance Portability and Accountability Act of 1996, Pub. L.

104–191, 110 Stat.1936 (“HIPAA”) when he requested the records; the law-enforcement exception



                                                -33-
in HIPAA allows HIPAA-covered entities to disclose protected healthcare information in six

circumstances:

       (i) as required by law-court orders, subpoenas, warrants; (ii) to identify or locate a
       suspect, fugitive, material witness, or missing person; (iii) in response to a law-
       enforcement official’s request for information about a victim or suspected victim
       of a crime; (iv) to alert law enforcement of a person’s death, if the covered entity
       suspects that criminal activity caused the death; (v) when a covered entity believes
       that protected health information is evidence of a crime that occurred on its
       premises; and (vi) by a covered health-care provider in a medical emergency not
       occurring on its premises, when necessary to inform law enforcement about the
       commission and nature of a crime, the location of the crime or crime victims, and
       the perpetrator of the crime.

707 F. Supp. 2d at 1259 (citing 45 C.F.R. § 164.512). The Court said that “HIPAA restrains the

‘health plan, health care clearinghouse, or healthcare provider’ from disclosing protected medical

information, and does not restrain law-enforcement directly.” 707 F. Supp. 2d at 1259 (quoting

45 C.F.R. § 164.104). The Court also concluded that the plaintiff established that his right to

privacy in his medical records was clearly established at the time, precluding the sheriff from

qualified immunity. See 707 F. Supp. 2d at 1259-61.

       The majority of the panel in the Tenth Circuit did not agree with the Court that the

plaintiff’s Fourteenth Amendment rights were clearly established and reversed the Court without

analyzing whether the sheriff had violated the plaintiff’s constitutional rights. See Kerns v. Bader,

663 F.3d at 1183-84. Although the plaintiff cited several cases in which the Tenth Circuit “held

that government officials violated plaintiffs’ substantive due process privacy rights by accessing

their records without public disclosure,” the Tenth Circuit explained that those cases “involved

another element not present here: the government officials involved accessed the plaintiffs’

confidential information as part of an unlawful campaign of sexual harassment.” 663 F.3d at 1186.

The Tenth Circuit ordered the Court to enter summary judgment in favor of the sheriff, “only




                                                -34-
because [the plaintiff] has failed to identify clearly established law rendering beyond debate that

the Sheriff’s conduct was unlawful as of 2005.” 663 F.3d at 1187. Judge Holloway dissented,

agreeing instead with the Court that the officer violated the plaintiff’s “clearly established right to

have his highly personal medical information protected from a law enforcement officer whose

access to that information was supported only by a generalized interest in whether a crime might

have occurred.” 663 F.3d at 1197-98 (Holloway, J., dissenting)(emphasis in original).

         LAW REGARDING THE PSYCHOTHERAPIST-PATIENT PRIVILEGE

       The Supreme Court established the federal psychotherapist-patient privilege in Jaffee v.

Redmond, 518 U.S. 1, 15 (1996). In that case, a police officer had roughly fifty counseling

sessions with a licensed clinical social worker to cope with psychological problems resulting from

a police shooting. See 518 U.S. at 5. The shooting victim’s relatives brought a civil suit against

the officer and her employer, and sought access to the social worker’s notes to cross-examine the

police officer. See 518 U.S. at 5. Both the police officer and the social worker refused to discuss

their conversations’ contents, and the district court allowed the jury to draw a negative inference

from their refusals. See 518 U.S. at 5-6. The United States Court of Appeals for the Seventh

Circuit reversed, recognizing a psychotherapist-patient privilege, but allowing for exceptions

when, “in the interests of justice, the evidentiary need for the disclosure of the contents of a

patient’s counseling sessions outweighs that patient’s privacy interests.” 518 U.S. at 7. The

Supreme Court granted certiorari to resolve a split among the Courts of Appeals. See 518 U.S. at

8.

       The Supreme Court held that “confidential communications between a licensed

psychotherapist and her patients in the course of diagnosis or treatment are protected from

compelled disclosure under Rule 501 of the Federal Rules of Evidence.” 518 U.S. at 15. It



                                                 -35-
determined that “a privilege protecting confidential communications between a psychotherapist

and her patient ‘promotes sufficiently important interests to outweigh the need for probative

evidence.’” 518 U.S. at 9-10 (quoting Trammel v. United States, 445 U.S. 40, 51 (1980)). The

Supreme Court then explained the purpose of the privilege:

       Treatment by a physician for physical ailments can often proceed successfully on
       the basis of a physical examination, objective information supplied by the patient,
       and the results of diagnostic tests. Effective psychotherapy, by contrast, depends
       upon an atmosphere of confidence and trust in which the patient is willing to make
       a frank and complete disclosure of facts, emotions, memories, and fears.

518 U.S. at 10.8 It reasoned that the privilege served the public interest “by facilitating the

provision of appropriate treatment for individuals suffering the effects of a mental or emotional

problem,” promoting “a public good of transcendent importance.”9 518 U.S. at 11. It also noted



       8
         These are empirical assertions. Some courts and commentators have questioned the basis
for the distinction between medical and psychological records. Some contend that because
Freudian techniques are increasingly rare, patients make embarrassing disclosures about their
childhoods or deeply personal matters. See § 5522 Policy of the Privilege, 25 Fed. Prac. & Proc.
Evid. § 5522 (1st ed.). Others doubt whether psychological patients are more likely to be dissuaded
from seeking treatment by the threat of disclosure. See § 5522 Policy of the Privilege, 25 Fed.
Prac. & Proc. Evid. § 5522 (1st ed.)(“It seems to be assumed that the paranoid mind will be
satisfied by a few words added to the statute books.”); Lora v. Bd. of Ed. of City of New York, 74
F.R.D. 565, 575 (E.D.N.Y. 1977)(Weinstein, J.)(“ In the case before us, those persons in charge
of gathering the data agreed that students and their families may be reluctant to give personal
information to guidance counselors, psychologists, social workers, psychiatrists or their associates
for many reasons, but that fear of use in any possible court proceeding is not a factor of any
substantial importance.”)(ultimately approving the privilege). But see Stephen A. Saltzburg,
Privileges and Professionals: Lawyers and Psychiatrists, 66 Va. L. Rev. 597, 620
(1980)(“Psychiatric communications are uniquely sensitive, and successful treatment requires a
degree of self-revelation by the patient which can only be accomplished in an atmosphere of
inviolate privacy.”).

       9
        The privilege was originally grounded in the fear of stigma surrounding mental health
treatment. See John G. Fleming & Bruce Maimov, The Patient or His Victim: The Therapist’s
Dilemma, 62 Calif. L. Rev. 1025, 1050, 1974 (describing the experience of Thomas Eagleton, a
Democratic candidate for Vice-President of the United States who was forced off the ticket after
the public learned that he had once seen a psychiatrist). Some commentators have suggested that


                                                -36-
that the privilege would not greatly interfere with the pursuit of truth, as “[w]ithout a privilege,

much of the desirable evidence to which litigants such as petitioner seek access -- for example,

admissions against interest by a party -- is unlikely to come into being.” 518 U.S. at 12. The

Supreme Court concurred, however, with “the judgment of the state legislatures and the Advisory

Committee that a psychotherapist-patient privilege will serve a public good transcending the

normally predominant principle of utilizing all rational means for ascertaining truth.” 518 U.S. at

15. The Supreme Court further expressly declined to prescribe a balancing test for lower courts

evaluating the psychotherapist privilege:

       [m]aking the promise of confidentiality contingent upon a trial judge’s later
       evaluation of the relative importance of the patient's interest in privacy and the
       evidentiary need for disclosure would eviscerate the effectiveness of the privilege.
       As we explained in Upjohn[ v. United States, 449 U.S. 383, 393 (1981),] if the
       purpose of the privilege is to be served, the participants in the confidential
       conversation “must be able to predict with some degree of certainty whether
       particular discussions will be protected.” An uncertain privilege, or one which
       purports to be certain but results in widely varying applications by the courts, is
       little better than no privilege at all.

518 U.S. at 17-18. Subsequent cases have described the case as a “notable exception” to the

Supreme Court’s general trend of refusing to create new privileges.10 In re Qwest Commc’ns Int’l

Inc., 450 F.3d 1179, 1197 (10th Cir. 2006).

       The Supreme Court did not delineate the privilege’s other boundaries, explaining that,




the stigma resulting from mental health treatment is not as great as courts originally assumed. See
§ 5522 Policy of the Privilege, 25 Fed. Prac. & Proc. Evid. § 5522 (1st ed.).
       10
         The psychotherapist-patient privilege is an exception to general rules disfavoring
evidentiary privileges. See United States v. Nixon, 418 U.S. 683, 710 (1974)(“[E]xceptions to the
demand for every man’s evidence are not lightly created nor expansively construed, for they are
in derogation of the search for truth.”); Mason v. Stock, 869 F. Supp. 828, 833 (D. Kan.
1994)(Belot, J.)(“It is a venerable legal axiom that privileges are to be narrowly, not expansively,
construed.”)(internal quotations omitted).


                                                -37-
“[b]ecause this is the first case in which we have recognized a psychotherapist privilege, it is

neither necessary nor feasible to delineate its full contours in a way that would govern all

conceivable future questions in this area.” 518 U.S. at 18 (internal quotations omitted). “The

lower federal courts have just begun to flesh out the dimensions of the privilege.” 1 McCormick

On Evid. § 98 (7th ed. 2013).

       1.      When the Privilege Applies.

       The Supreme Court provided basic guidelines on the privilege’s application. The

communications must be made in the course of diagnosis and treatment. See Jaffee v. Redmond,

518 U.S. at 15. The Supreme Court rejected the Seventh Circuit’s balancing component, stating

that “[m]aking the promise of confidentiality contingent upon a trial judge’s later evaluation of the

relative importance of the patient’s interest in privacy and the evidentiary need for disclosure

would eviscerate the effectiveness of the privilege.” 518 U.S. at 17. It allowed for an exception

when “a serious threat of harm to the patient or to others can be averted only by means of a

disclosure by the therapist.” 518 U.S. at 18 n.19.

       The lower courts have further defined when this dangerous patient exception applies. See

United States v. Auster, 517 F.3d 312, 315-16 (5th Cir. 2008)(declining to apply privilege when

patient knew that therapist would convey his threats to his targets); United States v. Glass, 133

F.3d 1356, 1360 (10th Cir. 1998)(requiring evidentiary hearing to determine whether threat could

be averted only by disclosure). But see United States v. Chase, 340 F.3d 978, 985 (9th Cir.

2003)(holding that privilege prevented discovery after threat had passed). Courts have also

allowed for a crime-fraud exception. See In re Grand Jury Proceedings (Gregory P. Violette), 183

F.3d 71, 78 (1st Cir. 1999).




                                                -38-
       2.      What the Privilege Covers.

       The privilege extends to confidential communications made to licensed psychiatrists,

psychologists, and social workers in the course of psychotherapy. See Jaffee v. Redmond, 518

U.S. at 15. The privilege also protects notes made during the course of treatment. See Jacobs v.

Conn. Cmty. Tech. Colleges, 258 F.R.D. 192, 195 (D. Conn. 2009)(Smith, J.). Its scope is not

unlimited, however:

       Facts regarding the very occurrence of psychotherapy, such as the dates of
       treatment, are not privileged. And so, for example, if Plaintiff was seeing a
       psychotherapist before any actionable emotional injury allegedly occurred, the
       dates of such pre-existing treatment would be available to Defendants. The
       substance of the psychotherapist-patient communication is privileged. The fact that
       such communication took place is not.

Vanderbilt v. Town of Chilmark, 174 F.R.D. 225, 230 (D. Mass. 1997)(Tauro, J.). See Langenfeld

v. Armstrong World Indus., Inc., 299 F.R.D. 547, 551 (S.D. Ohio 2014)(Frost, J.)(“The privilege

does not, however, cover the patient/psychotherapist’s identity, the time of treatment, and/or the

fact that any such treatment took place.”).

       3.      When a Party Waives the Privilege.

       The Supreme Court explained that, “[l]ike other testimonial privileges, the patient may of

course waive the protection,” but did not specify precisely when that waiver would occur. Jaffee

v. Redmond, 518 U.S. at 15 n.14. See 1 McCormick On Evid. § 103 (7th ed. 2013)(“The

physician-patient privilege, like most other privileges, may also be waived in advance of trial by a

disclosure of the privileged information either made or acquiesced in by the privilege holder.”).

       In Speaker ex rel. Speaker v. County of San Bernardino, 82 F. Supp. 2d 1105 (C.D. Cal.

2000)(Timlin, J.), San Bernardino County required a police officer to speak with a mental health

counselor after he shot a man. See 82 F. Supp. 2d at 1107. San Bernardino County informed the




                                                -39-
officer that the sessions would be confidential. See 82 F. Supp. 2d at 1107. The victim’s family

later sued the officer and San Bernardino County, and sought to question the counselor on the

content of her conversations with the officer at trial. See 82 F. Supp. 2d at 1107.

       The district court rejected two of the plaintiff’s arguments that the psychotherapist-patient

privilege did not apply. First, the court determined that a “‘quasi-therapist’/patient privilege”

protected the communications, despite the counselor’s lack of a license, because the officer

“reasonably, but mistakenly” believed that she was a psychotherapist. 82 F. Supp. 2d at 1115.

Second, the court rejected the plaintiff’s argument that the privilege could not attach to counseling

sessions that an employer required. See 82 F. Supp. 2d at 1115. It explained that the waiver

inquiry “turn[s] on the fact that the officer knew that the counselor’s report would go to his

employer.” 82 F. Supp. 2d at 1115. See Kamper v. Gray, 182 F.R.D. 597, 599 (E.D. Mo.

1998)(Sippel, J.)(holding that a police officer waived the privilege, “[s]ince he was aware that his

evaluations would be reported to his employer”). See also Stephen A. Saltzburg, Michael M.

Martin, & Daniel J. Capra, Federal Rules of Evidence Manual 501.02 (8th ed. 2002).

       The United States District Court for the Western District of Pennsylvania confronted a

similar issue in Barrett v. Vojtas, 182 F.R.D. 177 (W.D. Pa. 1998)(Cindrich, J.). In that case, a

police officer defendant sought a protective order covering conversations and notes from

employer-mandated counseling sessions with a psychiatrist and a psychologist. See 182 F.R.D. at

178. The district court denied the defendant’s motion, explaining that “[a] police officer who is

ordered to therapy, knowing that the therapist will report back to his or her superior, would have

no expectation that his or her conversation was confidential.” 182 F.R.D. at 181. Although the

court allowed that “there could be situations giving rise to the privilege when an officer has been

ordered to undergo therapy,” it refused to apply the privilege “when it is expected that the therapist



                                                 -40-
will produce a report or an evaluation from the ordered sessions for review by third parties.” 182

F.R.D. at 181. See Boudreau ex rel. Boudreau v. Ryan, No. 00 C 5392, 2001 WL 1001156, at *4

(N.D. Ill. Aug. 24, 2001)(Grady, J.)(unpublished)(“There is also no showing that the

communications at issue were made with the expectation of confidentiality. If they were not, then

the privilege does not attach.”).

       The United States District Court for the District of New Jersey confronted similar facts two

years later in Caver v. City of Trenton, 192 F.R.D. 154 (D. N.J. March 10, 2000)(Hughes, M.J.).

The plaintiff in that case argued that the privilege should not apply, because the defendant police

officer was required to undergo a psychological fitness examination. See 192 F.R.D. at 162. The

district court rejected this argument:

       The Court finds that whether Defendant Valdora went to a psychologist voluntarily,
       or was ordered to go, is not dispositive of the issue. What is critical is that
       Defendant Valdora was examined by a psychologist for the purpose of diagnosing
       whether he was suffering from some mental illness or emotional disorder that
       would render him unfit to be a police officer. More importantly, unlike . . . the cases
       relied on by Plaintiffs, Defendant Valdora clearly had an expectation of
       confidentiality. He was told and reassured that the psychological records and
       reports would be kept strictly confidential, and would not be disclosed to the City
       of Trenton personnel.

192 F.R.D. at 162. Because the psychologist conducting the examination gave only a pass or fail

recommendation to the police department without disclosing any of the officers’ information, the

district court concluded that all of the reports and records were privileged, and should not be

disclosed. See 192 F.R.D. at 162. Accord Phelps v. Coy, 194 F.R.D. 606, 608 (S.D. Ohio

2000)(Rice, J.)(holding that all communications disclosed to police officer’s employer were non-

confidential and subject to disclosure).

       The amount of information disclosed to police departments can be decisive. In James v.

Harris County, 237 F.R.D. 606 (S.D. Tex. 2006)(Atlas, J.), the district court found that a police



                                                -41-
officer had a reasonable expectation of privacy in his mandatory post-shooting evaluation. See

237 F.R.D. at 612. The district court noted that the officer’s employer received only “the fact of

the referral and the fact of Wilkinson’s attendance,” and distinguished the case from cases in which

“the officers knew that reports and assessments from post-incident evaluation sessions would be

submitted to their employers.” 237 F.R.D. at 613.

                                            ANALYSIS

       The Court will grant in part and deny in part the Motion. Several issues that the Defendants

raise in the Motion were resolved in the Response and at the November 8, 2017, hearing, without

the need for an Order. The United States indicated in the Response that it opposes only the

Defendants’ request for: (i) the United States’ witnesses’ mental health and competency records,

see Response at 7; (ii) the last known addresses of each of the United States’ witnesses, see

Response at 5; and (iii) the United States’ witnesses’ placement records, see Response at 8. At the

November 8, 2017, hearing, the United States agreed to provide Giglio evidence on all witnesses

it would call to testify, and on all declarants whose statements it would introduce, including on co-

defendants whose statements would be introduced under hearsay exceptions. See Tr. at 52:5-10

(Beck); id. at 52:20-22 (Beck). The United States also agreed to disclose all its information relating

to the federal-state investigation for this matter, and reported that it would make good-faith efforts

to obtain information from prior cooperation unrelated to this matter. See Tr. at 61:5-2 (Beck).

For mental health records, B. Garcia reported that he had reached an agreement with one of the

cooperating witnesses’ attorneys, so B. Garcia did not seek an order with regards to that witness.

See Tr. at 87:21-24 (Castle). B. Garcia still seeks the records for two other witnesses: Leonard

Lujan and Jimmy Ray Gordon. For the remaining disputed discovery matters, the Court concludes

that: (i) the United States in not required under Giglio to produce its witnesses’ last known



                                                 -42-
addresses and placement records; (ii) the United States is not required to acquire and disclose each

of its witnesses’ mental health records; (iii) the Defendants are not entitled to blanket disclosure

of each of the United States’ witnesses’ placement records; (iv) the United States must produce

good-faith witness lists at least two weeks before each trial; and (v) the United States must disclose

all payments issued to its cooperating witnesses no later than two months before each trial.

        The Court previously has concluded that this case includes capital offenses and that

therefore the United States has disclosure obligations under 18 U.S.C. § 3432. See United States

v. DeLeon, No. CR 15-4268 JB, 2019 WL 1780092, at *27 (D.N.M. Apr. 23, 2019)(Browning, J.).

Accordingly, the Count 1 Defendants are entitled to the United States’ witness list at least three

days before trial. See 18 U.S.C. § 3432 (“A person charged with treason or other capital offense

shall at least three entire days before commencement of trial . . . be furnished with . . . a list . . . of

the witnesses to be produced on the trial for proving the indictment”). The Court also has inherent

authority to conduct and manage the discovery in this matter. See, e.g., United States v. W.R.

Grace, 526 F.3d 499, 509 (9th Cir. 2008); United States v. Napue, 834 F.2d 1311, 1318 (7th Cir.

1988)(“[A] district court has the authority to require the government to provide the defendant with

such a list . . . [as] part of the court’s inherent power”)(internal quotation marks omitted); United

States v. Higgs, 713 F.2d 39, 44 n.6 (3d Cir. 1983)(“While it is true that the government is not

automatically required to make such disclosure, the district court, within its discretion, may order

such disclosure to ensure the effective administration of the criminal justice system.”)(citation

omitted). The Court notes the United States agreed to an earlier disclosure date for its witness list.

See Tr. at 140:16-23 (Beck); id. at 142:12-21 (Court). The Court therefore orders the United

States to disclose its witness list for each trial no later than two weeks before trial. The Court also

orders the United States to disclose all cash payments to cooperating witnesses and their spouses



                                                   -43-
no later than two months before each trial. The Court reminds the United States that its Giglio

duties extend beyond cash payments to all consideration and benefits given to the cooperating

witnesses. The Defendants must provide their witness lists within a week of receiving the United

States’ witness list.

I.      THE UNITED STATES’ WITNESSES’ LAST KNOWN ADDRESSES ARE NOT
        GIGLIO MATERIALS.

        Defendants seek “the last known address of any witness.” Motion at 6. The Defendants

define “witness” as “any non-law enforcement individual who [sic] the prosecution intends on

calling as a witness at trial or whose statement they are seeking to admit under an exclusion to the

hearsay rule.” Motion at 6 n.1. The Defendants justify their request by observing that failure to

interview prosecution witnesses may amount to ineffective assistance of counsel. See Motion at

6 (citing United States v. Tucker, 716 F.2d 576 (9th Cir. 1983)). The United States acknowledges

that such failure may be necessary for effective assistance of counsel, but asserts that “witnesses’

addresses are not Giglio materials, and Defendants do not cite to a case that so holds.” Response

at 5.

        The Defendants appear to construe Giglio to require disclosure of all information that might

be helpful to the Defendants’ strategy or convenient to their pretrial investigations.        “The

Constitution, as interpreted in Brady, does not require the prosecution to divulge every possible

shred of evidence that could conceivably benefit the defendant.” Smith v. Sec’y of N.M. Dep’t of

Corr., 50 F.3d at 823. “There is no general constitutional right to discovery in a criminal case.”

Weatherford v. Bursey, 429 U.S. 545, 559 (1977). Giglio and Brady focus on “evidence favorable

to an accused . . . where the evidence is material either to guilt or punishment.” Brady, 374 U.S.

at 87. The Defendants are not entitled to “evidence possibly useful to the defense.” Giglio, 405




                                                -44-
U.S. at 154 (quoting United States v. Keogh, 391 F.2d 138, 148 (2d Cir. 1968)(internal quotation

marks omitted)). The prosecution violates Brady where, for example, the United States fails to

disclose impeachment evidence that defendants could have used to impeach the government’s “key

witness” whose reliability “may be well be determinative of guilt.” Giglio, 405 U.S. at 154-55.

       Nor does rule 16 support the Defendants’ argument. As support for their contention that

they are entitled to the United States’ witnesses’ last known addresses, the Defendants cite United

States v. Napue, 834 F.2d at 1317. In that case, however, the Seventh Circuit noted that Congress

expressly rejected a rule 16 requirement that parties exchange the names and addresses of their

witnesses. See 834 F.2d at 1317. “The conference committee expressed concern that such a

requirement would discourage witnesses from testifying and would lead to ‘improper contact

directed at influencing their testimony’” 834 F.2d at 1317 (quoting H.R. Conf. Rep. No. 94-414,

94th Cong., 1st Sess. 12, reprinted in 1975 U.S. Code Cong. & Admin. News 674, 713, 716).

Accordingly, the Defendants are not entitled to the United States’ witnesses’ last known addresses

absent a more articulable justification.

       An address is a neutral piece of evidence. Without more, it is not exculpatory, inculpatory,

or even facially helpful or material, and so cannot be Brady, or Giglio evidence. It may be helpful

in investigating, but on its face, it is not anything but information. Seeking this information is just

a fishing expedition. Without more, no constitutional provision, statute, or rule requires the United

States to disclose the information. Moreover, in this case, where there are allegations and evidence

of SNM members killing and threatening law enforcement cooperators, there is no sound reason

to require the United States to turn over the locations of each of its witnesses without a

constitutional, statutory, or rule-based requirement that it do so.




                                                 -45-
II.    THE DEFENDANTS ARE NOT ENTITLED TO THE COMPETENCY AND
       MENTAL HEALTH RECORDS OF THE UNITED STATES’ WITNESSES THAT
       THE UNITED STATES DOES NOT POSSESS.

       The Court agrees with the Defendants that the cooperating witnesses’ competency and their

“capacity and opportunity to observe, remember, recall and narrate,” Motion at 15, are relevant

impeachment topics. The United States asserts, however, that its witnesses’ relevant records “are

protected from the United States’ access.” Response at 7. See Tr. at 71:2-9 (Castellano). In a

previous Memorandum Opinion and Order, the Court concluded that the “New Mexico

Corrections Department’s records under the unique facts of this case, are under the [United States’]

control.” Memorandum Opinion and Order at 120, 2017 WL 2271430, at *49, filed February 8,

2017 (Doc. 907)(“MOO”). Because the United States effectively controls the NM Correction

Department’s records, the Court generally has directed those records’ disclosure. This analysis

does not apply, however, to the inmate health records that the NM Corrections Departments

possesses. Under HIPAA, regulations, disclosing those health records requires a court order or

patient consent.11 Consequently, the United States cannot acquire health records that the NM


       11
          Generally, a healthcare provider cannot use or disclose a patient’s health care information
without the patient’s authorization. See 45 C.F.R. § 164.508(a)(1)(“Except as otherwise permitted
or required by this subchapter, a covered entity may not use or disclose protected health
information without an authorization that is valid under this section.”). While HIPAA applies to
all health care providers -- including the components of prisons that provide medical care, see 45
C.F.R. § 160.102(a)(3); id. § 164.504(a); id. § 164.512(k)(5)(ii) (“A covered entity that is a
correctional institution may use protected health information . . . .”) -- inmate health records can
be used and disclosed in several circumstances where using or disclosing the records of someone
who is not an inmate would not be permissible absent their consent:

       (A)     The provision of health care to such individuals;

       (B)     The health and safety of such individual or other inmates;

       (C)     The health and safety of the officers or employees of or others at the
               correctional institution;


                                                -46-
       (D)    The health and safety of such individuals and officers or other persons
              responsible for the transporting of inmates or their transfer from one
              institution, facility, or setting to another;

       (E)    Law enforcement on the premises of the correctional institution; or

       (F)    The administration and maintenance of the safety, security, and good order
              of the correctional institution.

45 C.F.R. 164.512(k)(5)(i). None of those circumstances apply to the Defendants’ request in the
Motion. Consequently, the Defendants must rely on a different exception to 45 C.F.R. §
164.508(a)(1). That exception is 45 C.F.R. § 164.512(e):

       (e)    Standard: Disclosures for judicial and administrative proceedings.

              (1)    Permitted disclosures. A covered entity may disclose
                     protected health information in the course of any
                     judicial or administrative proceeding:

                     (i)     In response to an order of a court or
                             administrative tribunal, provided that the
                             covered entity discloses only the protected
                             health information expressly authorized by
                             such order; or

                     (ii)    In response to a subpoena, discovery request,
                             or other lawful process, that is not
                             accompanied by an order of a court or
                             administrative tribunal, if:

                             (A)    The covered entity receives
                                    satisfactory assurance . . .
                                    from the party seeking the
                                    information that reasonable
                                    efforts have been made by
                                    such party to ensure that the
                                    individual who is the subject
                                    of the protected health
                                    information that has been
                                    requested has been given
                                    notice of the request; or



                                             -47-
                               (B)     The covered entity receives
                                       satisfactory assurance . . .
                                       from the party seeking the
                                       information that reasonable
                                       efforts have been made by
                                       such party to secure a
                                       qualified protective order.

45 C.F.R. § 164.512(e).
        Psychotherapy notes are “notes recorded (in any medium) by a health care provider who is
a mental health professional documenting or analyzing the contents of conversation during a
private counseling session . . . that are separated from the rest of the individual’s medical record,”
but not “medication prescription and monitoring,” or summaries of “[d]iagnosis, functional status,
the treatment plan, symptoms, prognosis, and progress to date.” 45 C.F.C. § 164.501. Requests
for psychotherapy notes are held to a higher standard, so 45 C.F.R. § 164.512(e) does not permit
their disclosure. See 45 C.F.R. § 164.508(a)(2). Psychotherapy notes are held to a higher
disclosure standard, likely because they contain particularly sensitive information, and are often
irrelevant for treatment or payment purposes. See HIPAA Privacy Rule and Sharing Information
Related to Mental Health, U.S. Dep’t Health & Hum. Serv., at 2
https://www.hhs.gov/sites/default/files/hipaa-privacy-rule-and-sharing-info-related-to-mental-
health.pdf (last visited Nov. 18, 2019).

               Psychotherapy notes are treated differently from other mental health
       information both because they contain particularly sensitive information and
       because they are the personal notes of the therapist that typically are not required
       or useful for treatment, payment, or health care operations purposes, other than by
       the mental health professional who created the notes. Therefore, with few
       exceptions, the Privacy Rule requires a covered entity to obtain a patient’s
       authorization prior to a disclosure of psychotherapy notes for any reason, including
       a disclosure for treatment purposes to a health care provider other than the
       originator of the notes.

HIPAA Privacy Rule and Sharing Information Related to Mental Health, U.S. Dep’t Health &
Hum. Serv., at 2 (citing 45 C.F.R. 164.508(a)(2)). Healthcare providers can disclose
psychotherapy notes without patient consent in very few circumstances, see 45 C.F.R. §
164.508(a)(2), and the only circumstance that potentially applies in this case is provided in 45
C.F.R. § 154.512(a):

       (a)     Standard: Uses and disclosures required by law.

               ...



                                                 -48-
               (2)     A covered entity may use or disclose protected health
                       information to the extent that such use or disclosure is
                       required by law and the use or disclosure complies with and
                       is limited to the relevant requirements of such law.

               (3)     A covered entity must meet the requirements described in
                       paragraph (c), (e), or (f) of this section for uses or disclosures
                       required by law.

45 C.F.R. § 164.512(a).

               Required by law means a mandate contained in law that compels an entity
       to make a use or disclosure of protected health information and that is enforceable
       in a court of law. Required by law includes, but is not limited to, court orders and
       court-ordered warrants; subpoenas or summons issued by a court, grand jury, a
       governmental or tribal inspector general . . . .

45 C.F.R. § 164.103. Rule 17(c) subpoenas qualify as “issued by a court,” 45 C.F.R. § 164.103,
even though the clerk or attorneys do the minimal work, see Fed. R. Crim. P. 17(a)(“The clerk
must issue a blank subpoena -- signed and sealed -- to the party requesting it, and that party must
fill in the blanks before the subpoena is served.”), but a rule 17(c) subpoena cannot be used to
obtain psychotherapy notes -- unless the patient waives the psychotherapist privilege -- because
“confidential communications between a licensed psychotherapist and her patients in the course
of diagnosis or treatment are protected from compelled disclosure under Rule 501 of the Federal
Rules of Evidence,” Jaffee v. Redmond, 518 U.S. at 17.
         Confidentiality is an important limitation on the psychotherapist privilege’s scope, because
it means that the privilege does not apply when a patient “‘has no reasonable expectation that the
communications will remain private.’” Dorato v. Smith, 163 F. Supp. 3d 837, 886 (D.N.M.
2015)(Browning, J.)(quoting Estate Turnbow v. Ogden City, 254 F.R.D. 434, 437 (D. Utah
2008)(Warner, J.)). For example, to the extent that a patient “is informed that evaluations, tests,
therapy session notes, or any other information will be disclosed to his or her employer,” that
information is not privileged. Dorato v. Smith, 163 F. Supp. 3d at 887. The psychotherapist
privilege would apply, however, to documents associated with employer-provided therapy if the
patient reasonably believes that the employer would not have access to the information in those
documents. See Dorato v. Smith, 163 F. Supp. 3d at 887 (“If, for example, the City of Albuquerque
required officers involved in police shootings to visit psychotherapists as an employee benefit, but
did not receive the results of the examinations, the results need not be disclosed.”).
         Carefully applying the psychotherapist privilege to confidential communications only, i.e.,
to communications where a patient has a reasonable expectation of privacy, resonates with the
policy rationale underlying the privilege. The psychotherapist privilege exists, because “the mere
possibility of disclosure may impede development of the confidential relationship necessary for
successful treatment,” but that ship has sailed once a patient knows that a given communication
can be disclosed to third parties. Jaffee v. Redmond, 518 U.S. at 10. Similarly, “much of the
desirable evidence to which litigants seek access . . . is unlikely to come into being” without the


                                                 -49-
Corrections Department possesses by just asking for them, as the NM Corrections Department

needs a court order or patient consent, and so this category of NM Corrections Department records

are not within the United States’ “possession, custody, or control.” Fed. R. Crim. P. 16(a)(1)(E).

Accordingly, those records are not discoverable from the United States under rule 16 of the Federal

Rules of Criminal Procedure.12 The Defendants need to secure these documents from the NM



psychotherapist privilege, because “confidential conversations between psychotherapists and their
patients would surely be chilled,” Jaffee v. Redmond, 518 U.S. at 12, but that reasoning does not
apply to communications that patients are willing to make even when they know that those
communications are not private.
       12
          That these health records are not discoverable under rule 16 does not mean that they are
not discoverable via a rule 17(c) subpoena duces tecum. See Fed. R. Crim. P. 17(a)(“A subpoena
must state the court’s name and the title of the proceeding, include the seal of the court, and
command the witness to attend and testify at the time and place the subpoena specifies.”); id.
17(c)(1)(“A subpoena may order the witness to produce any books, papers, documents, data, or
other objects the subpoena designates.”). Unlike rule 16(a)(1)(E), which imposes a disclosure
obligation on the United States, see Fed. R. Crim. P. 16, a rule 17(c) subpoena duces tecum can
compel witnesses to produce documents that the United States does not possess, see Fed. R. Crim.
P. 17(c).
        Production under rule 17 is more limited than production under rule 16 in several respects,
however. First, production under rule 16 generally occurs before trial begins. See United States
v. Hernandez-Muniz, 170 F.3d 1007, 1010 (10th Cir. 1999)(“Rule 16 is designed to provide the
defendant with sufficient information to make an informed decision about a plea, to allow the court
to rule on admissibility motions before trial, to minimize prejudicial surprise at trial, and to
generally increase the efficiency of litigation.”). Rule 17, however, has been “consistently
interpreted . . . to permit the issuance of subpoenas only to compel attendance at formal
proceedings such as hearings and trials.” United States v. Villa-Chaparro, 115 F.3d 797, 804 (10th
Cir. 1997). While rule 17(c) permits the court to “direct the witness to produce the designated
items in court before trial or before they are to be offered into evidence,” Fed. R. Crim. P. 17(c)(1),
the Supreme Court has indicated that,

       in order to require production prior to trial, the moving party must show: (1) that
       the documents are evidentiary and relevant; (2) that they are not otherwise
       procurable reasonably in advance of trial by exercise of due diligence; (3) that the
       party cannot properly prepare for trial without such production and inspection in
       advance of trial and that the failure to obtain such inspection may tend unreasonably
       to delay the trial; and (4) that the application is made in good faith and is not
       intended as a general ‘fishing expedition.’



                                                 -50-
United States v. Nixon, 418 U.S. 683, 699-700 (1974)(footnote omitted). “Generally, the need for
evidence to impeach witnesses is insufficient to require its production in advance of trial.” United
States v. Nixon, 418 U.S. at 701.
         Second, defendants can obtain rule 16 disclosure regarding an item of evidence that “is
material to preparing the defense,” Fed. R. Crim. P. 16(a)(1)(E)(i), i.e., an item for which “there is
a strong indication that it will ‘play an important role in uncovering admissible evidence, aiding
witness preparation, corroborating testimony, or assisting impeachment or rebuttal,’” United
States v. Lloyd, 992 F.2d 348, 351 (D.C. Cir. 1993)(quoting United States v. George, 786 F. Supp.
56, 58 (D.D.C. 1992)(Lamberth, J.)). Obtaining rule 17(c) disclosure is more difficult, because a
defendant “must clear three hurdles: (1) relevancy; (2) admissibility; (3) specificity.” United
States v. Nixon, 418 U.S. at 700. See United States v. Abdush-Shakur, 465 F.3d 458, 467 (10th
Cir. 2006)(applying United States v. Nixon’s analysis regarding pretrial production under a rule
17(c) subpoena duces tecum to all rule 17(c) subpoenas).
         Third, while rule 16 disclosures go directly to the defendants, see Fed. R. Crim. P.
16(a)(1)(E)(requiring the United States to permit the defendants “to inspect and to copy” certain
documents), production under a rule 17(c) subpoena takes place at a court and not at a defense
attorney’s office, see Fed. R. Crim. Proc. 17(c)(1) (“The Court may direct the witness to produce
the designated items in court before trial or before they are offered in evidence. When the items
arrive, the court may permit the parties and their attorneys to inspect all or part of them.”)(emphasis
added). See United States v. Vigil, No. CR 10-2310, 2013 WL 3270995, at *21 (D.N.M. June 3,
2013)(Browning, J.)(denying a defendant’s request to have rule 17(c) production occur at her
attorney’s office and instead ordering production at the Court). See also United States v. Begay,
No. CR 14-0747, 2018 WL 401265, at *11 (D.N.M. Jan. 12, 2018)(Browning, J.)(“The Court
should have ordered [rule 17(c)] production at the courthouse.”).
         Fourth, under rule 17(c), unlike under rule 16, “[o]n motion made promptly, the court may
quash or modify the subpoena if compliance would be unreasonable or oppressive.” Fed. R. Crim.
P. 17(c)(2). See United States v. Nixon, 418 U.S. at 698 (“A subpoena for documents may be
quashed if their production would be ‘unreasonable or oppressive,’ but not otherwise.” (quoting
Fed. R. Crim. P. 17(c)(2))).
         The Court concludes that, if the Defendants seek to use a rule 17(c) subpoena to obtain the
NM Corrections Department-held health records of witnesses -- such as Munoz -- who do not
authorize disclosure, their request for “[a]ny medical, psychological or psychiatric evidence
tending to show that any informant’s ability to perceive, remember, communicate, or tell the truth
is impaired” is insufficiently specific. Motion at 16. Production under such a rule 17(c) subpoena
would occur at the Court; ex parte production to the Defendants directly would not be permissible.
Additionally, a rule 17(c) subpoena cannot reach “confidential communications between a licensed
psychotherapist and her patients in the course of diagnosis or treatment” that are solely for the
patient’s benefit, and not for the NM Corrections Department or law enforcement, because those
communications “are protected from compelled disclosure under Rule 501 of the Federal Rules of
Evidence.” Jaffee v. Redmond, 518 U.S. at 17. See supra note 11 (emphasizing that the
psychotherapist privilege applies only to communications that are confidential, i.e., where a patient
has a legitimate expectation of privacy).
         That a witness takes the stand does not automatically waive the psychotherapist privilege
even though parties can waive the psychotherapist privilege by placing their mental condition at


                                                 -51-
Corrections Department unless, for some reason, the United States has them. “It is well settled

that there is no ‘affirmative duty upon the government to take action to discover information which

it does not possess.’” United States v. Tierney, 947 F.2d 854, 864 (8th Cir. 1991)(quoting United

States v. Beaver, 524 F.2d 963, 966 (5th Cir. 1975)).

       The Defendants’ Sixth Amendment rights also do not demand disclosure of the health

records that they seek over the witnesses’ objections, and over their assertion of the

psychotherapist-patient privilege and their HIPAA rights. United States v. Lavallee, 439 F.3d 670

(10th Cir. 2006), contradicts the Defendants’ contentions:

       The Confrontation Clause is not a “constitutionally compelled rule of pretrial
       discovery.” Pennsylvania v. Ritchie, 480 U.S. 39, 51 . . . (1987). In rejecting the
       defendant’s claim that the trial court’s refusal to permit discovery of privileged



issue. See Dorato v. Smith, 163 F. Supp. 3d at 886. The United States puts its witnesses’ mental
health at issue insofar as their mental health informs their credibility, but the privilege belongs to
the witnesses and not to the United States. See Dorato v. Smith, 163 F. Supp. 3d at 886.
Consequently, the United States’ decision to call a witness does not waive the witness’
psychotherapist privilege. See Dorato v. Smith, 163 F. Supp. 3d at 886 (“Dorato, rather than the
Defendants, has attempted to place Smith’s medical conditions at issue. The Defendants thus have
not waived any privileges on this ground.”).
        The Court will, however, order disclosure, pursuant to a rule 17(c) subpoena, regarding: (i)
psychotropic medications prescribed to witnesses; (ii) summaries of witness diagnoses and
prognoses; and (iii) witness treatment plans and progress to date, because those categories of
information are expressly exempted from HIPAA regulations’ definition of protected
psychotherapy notes. See 45 C.F.R. § 164.501 (“Psychotherapy notes excludes medication
prescription and monitoring, counseling session start and stop times, the modalities and
frequencies of treatment furnished, results of clinical tests, and any summary of the following
items: Diagnosis, functional status, the treatment plan, symptoms, prognosis, and progress to
date.”). If there are competency or psychological reports prepared for a court or prison officials
to review, read, and use, those documents also should be provided, but reports prepared for or by
a psychiatrist or psychologist who is providing health care to a prisoner solely for the prisoner’s
benefit are probably privileged, and the Court is not likely to compel their disclosure. The Court’s
order will direct the NM Corrections Department to produce documents subject to the subpoena
“before trial or before they are to be offered in evidence,” Fed. R. Crim. P. 17(c)(1), in accordance
with the Stipulated Protective Order, filed April 5, 2018 (Doc. 2076). The Court notes, however,
that the Defendants have not attempted such a subpoena, relying instead on motions to compel,
such as the Motion.


                                                 -52-
       communications by his accuser to be used during cross-examination violated his
       right to confront witnesses against him, the Court in Ritchie stated:

               [T]he right to confrontation is a trial right, designed to prevent
               improper restrictions on the types of questions that defense counsel
               may ask during cross-examination. The ability to question adverse
               witnesses, however, does not include the power to require the
               pretrial disclosure of any and all information that might be useful in
               contradicting unfavorable testimony. Normally the right to confront
               one’s accusers is satisfied if defense counsel receives wide latitude
               at trial to question witnesses. In short, the Confrontation Clause
               only guarantees an opportunity for effective cross-examination, not
               cross-examination that is effective in whatever way, and to whatever
               extent, the defense might wish.

       Id. (citations, quotation marks, and footnote omitted). There is no indication in this
       case that the Appellants did not have the opportunity to cross-examine Ms.
       Gutierrez effectively. Indeed, the District Court did not appear to limit the scope
       of questions that the defendants could ask Ms. Gutierrez on cross-examination.
       Thus, there has been no Sixth Amendment violation.

United States v. LaVallee, 439 F.3d at 692 (all alterations, except the first, in the original).13 The

Supreme Court of the United States of America has noted that “the Confrontation Clause


       13
           The Tenth Circuit imprecisely attributes its Pennsylvania v. Ritchie quotation to the
Supreme Court. Justice Powell delivered the Supreme Court’s opinion, “with respect to Parts I,
II, III-B, III-C, and IV,” Pennsylvania v. Ritchie, 480 U.S. at 42, but the Tenth Circuit’s quotation
comes from Part III-A, see id. at 52-53, an opinion “in which THE CHIEF JUSTICE, Justice
White, and Justice O’CONNOR join,” id. at 42. Justice Blackmun joined “Parts I, II, III-B, III-C,
and IV of the Court’s opinion,” but he wrote separately, because he did “not accept the plurality’s
conclusion, as expressed in Part III-A of Justice POWELL’s opinion that the Confrontation Clause
protects only a defendant’s trial rights and has no relevance to pretrial discovery.” Pennsylvania
v. Ritchie, 480 U.S. at 61 (Blackmun, J., concurring in part and concurring in judgment). The
Tenth Circuit’s decision to treat the Pennsylvania v. Ritchie plurality opinion as authoritative,
however, binds the Court.
         Shortly after Pennsylvania v. Ritchie was decided, the Tenth Circuit seized on its language
to hold that asking questions alone is enough for Confrontation Clause purposes. See Tapia v.
Tansy, 926 F.2d 1554 (10th Cir. 1991). Other Courts of Appeals take the same view and attribute
the Pennsylvania v. Ritchie plurality opinion to the Supreme Court. See, e.g., United States v.
Mejia, 448 F.3d 436, 458 (D.C. Cir. 2006)(describing that “Pennsylvania v. Ritchie . . . held that
‘the right to confrontation is a trial right, designed to prevent improper restrictions on the types of
questions that defense counsel may ask during cross-examination,” and “does not create a right to
pretrial discovery.” (quoting Pennsylvania v. Ritchie, 480 U.S. at 52)). The Court observes,


                                                 -53-
guarantees an opportunity for effective cross-examination, not cross-examination that is effective

in whatever way, and to whatever extent, the defense might wish.” Delaware v. Fensterer, 474

U.S. 15, 20 (1985)(per curiam)(emphasis in original).

       More specifically, the caselaw on the relationship between the Sixth Amendment and the

psychotherapist-patient privilege is unclear.     Jaffee v. Redmond does not prescribe how to




however, that Justice Blackmun cast the deciding vote in Pennsylvania v. Ritchie and authored a
concurring opinion in which he rejected the Tenth Circuit’s interpretation of Pennsylvania v.
Ritchie:

              The plurality recognizes that the Confrontation Clause confers upon a
       defendant a right to conduct cross-examination. It believes that this right is satisfied
       so long as defense counsel can question a witness on any proper subject of cross-
       examination.

               ...

              If I were to accept the plurality’s effort to divorce confrontation analysis
       from any examination into the effectiveness of cross-examination, I believe that in
       some situations the confrontation right would become an empty formality.

480 U.S. at 62 (Blackmun, J., concurring). The plurality itself also noted that “[t]he constitutional
error in [Davis v. Alaska] was not that Alaska made this information confidential; it was that the
defendant was denied the right ‘to expose to the jury the facts from which jurors . . . could
appropriately draw inferences relating to the reliability of the witness.’” Pennsylvania v. Ritchie,
480 U.S. at 54 (quoting Davis v. Alaska, 450 U.S. at 318)(emphasis in Pennsylvania v. Ritchie).
Accordingly, despite the Tenth Circuit’s interpretation of the Pennsylvania v. Ritchie plurality,
there are likely instances in which a defendant’s free rein in cross-examination, by itself, would be
insufficient to satisfy the defendant’s Sixth Amendment rights in the face of limited access to
impeachment materials. The Court concludes, however, that such a situation is not present here.
First, the Pennsylvania v. Ritchie plurality pointedly “express[ed] no opinion” as to the outcome
“if the statute had protected the [state’s] files from disclosure to anyone, including law-
enforcement and judicial personnel,” such as the psychotherapy-patient privilege. Pennsylvania
v. Ritchie, 480 U.S. at 57 n.14. See State v. Gonzales, 1996-NMCA-026, ¶¶ 16-17, 121 N.M. 421,
912 P.2d 297 (affirming dismissal of rape charges because the complaining witness refused to
waive her privilege despite having done so earlier). Further, the state possessed records relevant
to the state’s own prosecution in Pennsylvania v. Ritchie, which led the plurality to base its
decision on the state’s established due process obligations. See 480 U.S. at 56-60.



                                                 -54-
reconcile the privilege with criminal defendant’s constitutional rights, leaving that task to the lower

courts. Since Jaffee v. Redmond, several courts have concluded that the Sixth Amendment does

not trump a witness or declarant’s psychotherapist-patient privilege. See, e.g., Johnson v. Norris,

537 F.3d 840, 845-47 (8th Cir. 2008); United States v. Chee, 191 F. Supp. 3d 1150, 1153 (D. Nev.

2016)(Dawson, J.); United States v. Shrader, 716 F. Supp. 2d 464, 474 (S.D.W. Va. 2010)(Berger,

J.)(holding that the defendant’s Sixth Amendment rights do “not include the power to require the

pretrial disclosure” of the complaining witness’ psychotherapy records just “because the records

might be useful in contradicting unfavorable testimony. Defendant will have the opportunity to

confront [the witness] at trial, and that is sufficient under the Confrontation clause”); Petersen v.

United States, 352 F. Supp. 2d 1016, 1023-24 (D.S.D. 2005)(Kornman, J.)(in a habeas proceeding,

rejecting argument that a defendant’s rights trump the psychotherapist-patient privilege); United

States v. Doyle, 1 F. Supp. 2d 1187 (D. Oregon 1998)(Coffin, J.). The Honorable C. Leroy

Hansen, United States District Judge for the District of New Mexico, declined defendants’ blanket

requests for psychotherapy records in the Sixth Amendment’s name. See United States v.

Haworth, 168 F.R.D. 660, 662 (D.N.M. 1996)(Hansen, J.)(rejecting the defendants’ argument that

the Confrontation Clause trumps the privilege, citing Pennsylvania v. Ritchie for the proposition

that the Sixth Amendment is implicated only when the trial court limits the scope or nature of

cross-examination).

       Some courts have reached the opposite conclusion, but these cases typically balance the

individual and societal interests behind the privilege against the defendant’s constitutional rights,

despite Jaffee v. Redmond’s express prohibition against such balancing: “We reject the balancing

component of the privilege implemented by [the Court of Appeals] and a small number of states.”

Jaffee v. Redmond, 518 U.S. at 17. See Bassine v. Hill, 450 F. Supp. 2d 1182, 1185-86 (D. Oregon



                                                 -55-
2006)(Brown, J)(in a § 2255 proceeding, distinguishing Jaffee v. Redmond as a civil case, and

holding, without analysis, that the denial of a defendant’s access to psychotherapy records for the

defendant’s alleged victim violated the defendant’s “constitutional rights of confrontation and

cross-examination, as well as his Fourteenth Amendment Due Process rights”); United States v.

Mazzola, 217 F.R.D. 84, 88 (D. Mass. 2003)(Bowler, M.J.)(after balancing competing interests,

holding that a defendant’s confrontation rights outweigh societal interests in confidentiality and

allowed the defendant access to his alleged victim’s “treatment records revenant to [the

defendant’s] cross-examination of [the witness] regarding [the witness’] allegations of abuse and

his drug dependency”); United States v. Hansen, 955 F. Supp. 1225, 1226 (D. Mont.

1997)(Molloy, J.)(holding that the defendant’s confrontation rights outweighed the deceased

victim’s confidentiality rights).

       Other cases finding a right to psychotherapy records are notable in that the government

either already possessed the information, or the witnesses or their psychotherapists had potentially

waived the privilege. See United States v. Mazzola, 217 F.R.D. at 86 (allowing disclosure where

the district court and the prosecution already possessed the relevant psychotherapy records, but

limiting scope to either exculpatory information or non-privileged material, such as drug

prescriptions);    United States v. Alperin, 128 F. Supp. 2d 1251, 1255 (N.D. Cal.

2001)(Zimmerman, M. J.)(concluding that the defendant’s confrontation rights afforded him

“access to the complaining witness’ [psychotherapy] records . . . to support his claim of self

defense” after the prosecution had already disclosed a letter from the witness’ psychotherapist

describing the witness’ mental illness).

       Davis v. Alaska, 415 U.S. 308 (1974), grounded in the Sixth Amendment, also illustrates

this point. In that case, the defendant sought to cross-examine the prosecution’s lead witness



                                                -56-
whether he thoughtfully identified the defendant as the perpetrator or whether he did so hastily out

of fear that he may be accused himself, jeopardizing his juvenile probation status. See 415 U.S.

at 311. The trial court prohibited this line of questioning, relying on a state statute protecting

juvenile records confidentiality. See 415 U.S. at 311. The Supreme Court reversed Davis’

conviction, holding that the trial court’s ruling shielded the jury from information it needed to

gauge the witness’ credibility and thus make an informed decision as to Davis’ guilt. See 415 U.S.

at 317. Contrary to the Defendants’ position, therefore, Davis v. Alaska does not ground a right

to pretrial access to impeachment information in the Sixth Amendment, because the defendant in

that case already possessed the impeaching information, but was unable to make use of it at trial.

       Here, the Defendants had ample grounds to impeach the United States’ witnesses. For

example, B. Garcia cross-examined Frederico Munoz, a witness whose psychotherapy records

B. Garcia sought, see Motion to Obtain Physical and Mental Health Records, filed March 27, 2018

(Doc. 1985), on a variety of topics, see Transcript of Excerpt of Testimony of Frederico Munoz at

54:6-12 (taken May 8-9, 2018)(Castle, Munoz), filed June 1, 2018 (Doc. 2321)(“Munoz Tr.”). B.

Garcia asked F. Munoz: “You’ve been diagnosed with antisocial personality disorder, correct? . .

. . Or psychopathy, being a psychopath?” Munoz Tr. at 164:17-22 (Castle, Munoz). F. Munoz

denied both allegations.    See Munoz Tr. at 164:19-23 (Castle, F. Munoz).           Similarly, the

Defendants received relevant presentence investigation reports and mental health records from at

least one consenting cooperating witness. See Order at 2, filed April 5, 2018 (Doc. 2075);

Stipulated Protective Order at 1, filed April 5, 2018 (Doc. 2076).

       Finally, cases concluding that the Sixth Amendment trumps the psychotherapist-patient

privilege contradict the Supreme Court’s emphatic language rejecting the use of a balancing test

to weigh the psychotherapist-patient privilege against other interests: “Making the promise of



                                                -57-
confidentiality contingent upon a trial judge’s later evaluation of the relative importance of the

patient’s interest in privacy and the evidentiary need for disclosure would eviscerate the

effectiveness of the privilege.” Jaffee v. Redmond, 518 U.S. at 17. Tenth Circuit precedent

enforces that language, as the psychotherapist-patient privilege has few exceptions in the Tenth

Circuit. See United States v. Glass, 133 F.3d 1356, 1360 (10th Cir. 1998)(drawing a narrow

exception to Jaffee v. Redmond where “disclosure [is] the only means of averting [imminent]

harm”). The Tenth Circuit has described also that the psychotherapist privilege “is not rooted in

any constitutional right of privacy but in a public good which overrides the quest for relevant

evidence; the privilege is not subject to a balancing component.” United States v. Glass, 133 F.3d

at 1358 (internal quotation marks omitted). Similarly, in light of the Tenth Circuit’s adoption of

the Pennsylvania v. Ritchie plurality’s assertion that the Confrontation Clause is not a

“‘constitutionally compelled rule of pretrial discovery,’” United States v. LaVallee, 439 F.3d at

692 (quoting Pennsylvania v. Ritchie, 480 U.S. at 52 (plurality opinion)), the Sixth Amendment

provides no grounds to conclude that the Defendants are entitled to access the witnesses’

HIPAA-protected and privileged psychotherapy records to aid them in their cross-examination

preparations.

       Nor does the Sixth Amendment’s guarantee of compulsory process create a right to pretrial

disclosure of the cooperating witnesses’ psychotherapy records. The majority in Pennsylvania v.

Ritchie declined to delineate “whether and how the guarantees of the Compulsory Process Clause

differ from those of the Fourteenth Amendment,” because Fourteenth Amendment precedent on

production of exculpatory evidence “establish[es] a clear framework[.]” Pennsylvania v. Ritchie,

480 U.S. at 56 (concluding that “compulsory process provides no greater protections in this area

than those afforded by due process” (emphasis in original)).



                                               -58-
       Accordingly, if anything grants the Defendants access to psychotherapy records over the

objections of the United States’ witnesses, it is the Due Process Clause. The Court concludes that

the United States is not obligated to provide these records under the Due Process Clause, because

the United States does not possess those records. See MOO at 104, 2017 WL 271430, at *49. See

also United States v. Kraemer, 810 F.2d 173, 178 (8th Cir. 1987)(explaining that the prosecution

is not required “to search out exculpatory evidence for the defendant”); United States v. Badonie,

2005 WL 2312480, at *2. Disclosure is not excused “where the prosecution has not sought out

information readily available to it,” United States v. Auten, 632 F.2d 478, 481 (5th Cir. 1980), but,

here, the NM Corrections Department’s records of the cooperating witnesses’ mental health

treatment are not readily available to the United States, see United States v. Combs, 267 F.3d

1167, 1173 (10th Cir. 2001)(observing that Brady does not oblige the government to obtain

evidence from third parties); Johnson v. Norris, 537 F.3d at 847 (holding, in a habeas proceeding,

that the state “court did not unreasonably apply Brady when it said that the State has no obligation

to disclose medical records that are not in its possession”).

       Further, even if the United States had its witnesses’ psychotherapy records, a “defendant's

right to discover exculpatory evidence does not include the unsupervised authority to search

through the [United States’] files.” Pennsylvania v. Ritchie, 480 U.S. at 59. The Defendants’

broad request for “[a]ny psychological or psychiatric evidence tending to show that any

informant’s ability to perceive, remember, communicate, or tell the truth is impaired,” Motion at

16, does not comport with established procedure for disclosing impeachment material, see

Pennsylvania v. Ritchie, 480 U.S. at 59 (noting that, “in a typical case where a defendant makes

only a general request for exculpatory information under [Brady], it is the State that decides which

information must be disclosed,” and “unless defense counsel becomes aware that other exculpatory



                                                 -59-
evidence was withheld and brings it to the court’s attention, the prosecutor’s decision on disclosure

is final.”).

        The Court recognizes that, on its face, United States v. Robinson, 583 F.3d 1265 (10th Cir.

2009), provides support for the Defendants’ contention that the Due Process Clause and the

Confrontation Clause entitle them to access the mental health records of the United States’

witnesses. In United States v. Robinson, the “government’s star witness,” a confidential informant

without whose testimony the defendant “would not have been convicted,” was involuntarily

committed to a mental institution less than a week before trial. 583 F.3d at 1267. The informant

testified at trial, presented himself as an upstanding member of the law enforcement team, and

asserted that his frequent memory lapses were the result of the length of time between the trial and

the offense. See 583 F.3d at 1268. The defendant subpoenaed the informant’s health records,

which the district court reviewed in camera and refused to disclose. See 583 F.3d at 1268. The

district court denied the defendant’s subpoena to the informant’s mental health records and forbade

the defendant from cross-examining the informant on his mental health. See 538 F.3d at 1274.

The defendant later learned that the informant was abusing large amounts of psychoactive drugs,

was diagnosed with “poly-substance abuse, mood disorder with an Axis II, temporary, for anti-

social traits,” and had “a long history of mental illness” which included auditory hallucinations

and “seeing things out the window that are not really there.” 538 F.3d at 1272, 1276. The Tenth

Circuit reversed the defendant’s conviction, concluding that the district court’s failure to release

the records violated the defendant’s due process rights, and its limitation of the informant’s cross-

examination and impeachment violated the defendant’s confrontation rights. See 538 F.3d at 1272.

The Tenth Circuit first held that the informant’s mental health records were material to the defense,

concluding that the defendant’s guilty verdict depended almost entirely on the informant’s



                                                -60-
testimony. See 538 F.3d at 1271. The informant’s heavy drug use and his hallucinations, along

with his central role in the prosecution’s case, meant that the defendant had a due process right to

the records which the district court possessed. See 538 F.3d at 1271. The Tenth Circuit also

concluded that the defendant’s inability to cross-examine and impeach the defendant’s drug use

and mental health violated the defendant’s Sixth Amendment right to confrontation. See 538 F.3d

at 1272.   The Tenth Circuit emphasized that the records pertained to matters contemporaneous

with the informant’s testimony and the defendant’s inability to elicit “information from which

jurors could draw vital inferences in his favor” against the prosecution’s sole witness. 538 F.3d at

1275.

        United States v. Robinson is distinguishable from the Defendants’ present request. First,

unlike the situation in United States v. Robinson, the Due Process Clause does not entitle them

access to potential impeachment material in the cooperating witnesses’ psychotherapy records

because neither the Court nor the United States possesses those records. See United States v.

Combs, 267 F.3d 1167, 1173 (10th Cir. 2001)(observing that Brady does not oblige the

government to obtain evidence from third parties). If such records could be lawfully produced to

the Court, it would conduct an in camera review. See United States v. Haworth, 168 F.R.D. at

662. At present, the Court has no documents to review. Similarly, unlike the situation in United

States v. Robinson, the Defendants have -- and extensively impeached the cooperating witnesses

at trial about -- thousands of pages of impeachment material on the cooperating witnesses, ranging

from their extensive criminal history and drug use, to personal motivations and bias in the form of

their incentives to testify and the benefits that they are receiving from the United States. See, e.g.,

Transcript of Jury Trial Volume 21 at 49:7-23 (taken May 7, 2018)(Burke, Hernandez), filed

November 18, 2019 (Doc. 2991)(“May 7 Tr.”)(questioning a witness about his “difficulties” with



                                                 -61-
his mental health, including attempted suicide and bipolar disorder diagnosis); Transcript of Jury

Trial Volume 19 at 130:21-24 (taken May 3, 2018)(Blackburn, Rivera), filed November 18, 2019

(Doc. 2989)(asking the United States’ witness: “[A]t the same time, you’re getting $1,650 from

the Government to be able to do your drugs, view your porn, and listen to your music; right?”);

id. at 119:6-10 (asserting that the witness has “been addicted to something, no matter wheter it was

alcohol, marijuana, Suboxone, heroin, methamphetamine, since basically your entire adult life, . . .

correct?”); Transcript of Jury Trial Volume 10 at 161:20-165:5 (taken February 9, 2018)(Jacks,

Armenta), filed February 22, 2019 (Doc. 2526)(questioning the United States’ witness on his

extensive use of drugs and child pornography, as well as on his lengthy criminal history). The

Defendants also received several presentence investigation reports for the United States’

cooperating witnesses, containing a wealth of information about the witnesses’ mental health and

criminal history. See Transcript of Hearing at 38:1-14 (taken March 16, 2018)(Castle, Curt, Beck),

filed April 3, 2018 (Doc. 2030). The Defendants used this information to impeach the United

States’ witnesses. See, e.g., May 7 Tr. at 47:3-49:24 (Burke, Hernandez)(discussing with the

witness each of his criminal offenses and mental illnesses). Accordingly, neither the Due Process

Clause nor the Sixth Amendment’s Confrontation Clause entitle the Defendants to inspect the

cooperating witnesses’ psychotherapy records over those witnesses’ assertion of privilege.

       In sum, the Court concludes that rule 16, the Due Process Clause, and the Sixth Amendment

confer no entitlement to blanket disclosure of the HIPAA-protected and privileged psychotherapy

records of the United States’ cooperating witnesses. Further, the Defendants do not articulate any

theory or even a suspicion how the psychotherapy materials will aid in their impeachment other

than that they may reveal mental illness. See Motion at 16. The Court cannot countenance the

Defendants’ overinclusive request for “[a]ny psychological or psychiatric evidence tending to



                                                -62-
show that any informant’s ability to perceive, remember, communicate, or tell the truth is

impaired.”   Motion at 16.     See United States v. Hardy, 224 F.3d 752, 755-756 (8th Cir.

2000)(rejecting a broad request for materials that could contain impeachment material, because,

although the defendant stated why he wanted the requested materials, he could not “set forth what

those materials contain”). The records which the Defendants seek are unlikely to consist entirely

of impeachment material; the Defendants seek a large category of records solely to search for

impeachment materials, see Motion at 16, over the cooperating witnesses’ objections, see, e.g.,

Frederico Munoz’ Motion in Opposition to Disclosure of the Defendant’s Redacted Mental and

Physical Health Records to Third Party Co-Defendants, filed April 25, 2018 (Doc. 2161). Further,

the United States acknowledges that it is treating its witnesses’ drug use as Brady material and has

promised to disclose all non-privileged records pertaining to the witnesses’ drug use, see Tr. at

91:5-14)(Court, Beck), thus reducing the Defendants’ need for psychotherapy records to search

for “[e]vidence of illegal drug use,” Motion at 15. Finally, broad latitude on cross-examination

to impeach the United States’ witnesses will amply protect the Defendants’ Sixth Amendment

rights. See Pennsylvania v. Ritchie, 480 U.S. at 51. At present, the Court has not restricted the

Defendants’ cross-examination of the United States’ cooperating witnesses.             Should the

cooperating witnesses consent, as E. Martinez has, the Court stands ready to issue a protective

order facilitating the Defendants’ access to potential impeachment materials. See Supplemental

Protective Order, filed April 27, 2018 (Doc. 2169). Absent such consent, the records are not in

the United States’ possession, and are not discoverable under rule 16, the Due Process Clause, or

the Sixth Amendment.




                                                -63-
III.    THE COURT WILL NOT ORDER THE UNITED STATES TO DISCLOSE ITS
        WITNESSES’ PLACEMENT RECORDS.

       The Defendants seek prior placement records “for all inmate informants that indicate they

were a percipient witness or overheard admissions by any defendant.” Motion at 19. The

Defendants seek such information so that they “can determine whether or not the inmate was in a

position to have perceived or overheard what they claim to have witnessed.” Motion at 19. The

United States responds that such records are “not Giglio materials” unless “the record reflects

information inconsistent with a witness’s anticipated testimony.” Response at 8. The Defendants

have not made any attempt -- in briefing or in oral argument -- to substantiate why they are entitled

to that broad category of information under Brady, Giglio, or rule 16. The Defendants’ request is

based on speculation, which is not enough to order wholesale discovery. The United States is

aware of its duty to identify and disclose all exculpatory materials. The United States is also in

the best position to determine whether it possesses any Brady material, and the Court is not in a

position to override the United States’ judgment. The Court holds that the Defendants are not

entitled to prior placement records for “all inmate informants,” Motion at 19, to determine if they

contain any exculpatory or impeachment material when the United States already has a preexisting

duty to turn over any such material. If the United States gets this serious discovery duty wrong, it

endangers any conviction it secures.

       IT IS ORDERED that the Defendants Omnibus Motion for Timely Discovery of Giglio

Materials, filed May 24, 2017 (Doc. 1163), is granted in part and denied in part. The United States

is ordered to disclose its witness list for the second trial by January 29, 2018. The Court also

orders the United States to disclose all cash payments and consideration given to cooperating

witnesses and their spouses no later than February 25, 2018.




                                                -64-
                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE




Counsel:

Fred Federici
  Attorney for the United States
   Acting Under Authority Conferred by 28 U.S.C. § 515
Albuquerque, New Mexico

--and--

Maria Ysabel Armijo
Randy M. Castellano
Matthew Beck
 Assistant United States Attorneys
United States Attorney’s Office
Las Cruces, New Mexico

          Attorneys for the Plaintiff

Susan M. Porter
Albuquerque, New Mexico

--and--

Sarah M. Gorman
Albuquerque, New Mexico

          Attorneys for Defendant Angel DeLeon

Richard Sindel
Sindel, Sindel & Noble, P.C.
Clayton, Missouri

--and--




                                                 -65-
Brock Benjamin
Benjamin Law Firm
El Paso, Texas

          Attorneys for Defendant Joe Lawrence Gallegos

Patrick J. Burke
Patrick J. Burke, P.C.
Denver, Colorado

--and--

Cori Ann Harbour-Valdez
The Harbour Law Firm, P.C.
El Paso, Texas

          Attorneys for Defendant Edward Troup

Russell Dean Clark
Las Cruces, New Mexico

          Attorney for Defendant Leonard Lujan

James A. Castle
Castle & Castle, P.C.
Denver, Colorado

--and--

Robert R. Cooper
Albuquerque, New Mexico

          Attorneys for Defendant Billy Garcia

Douglas E. Couleur
Douglas E. Couleur, P.A.
Santa Fe, New Mexico

          Attorney for Defendant Eugene Martinez

Joseph E. Shattuck
Marco & Shattuck Law Firm
Albuquerque, New Mexico

--and--



                                                 -66-
Jeffrey C. Lahann
Las Cruces, New Mexico

          Attorneys for Defendant Allen Patterson

Eduardo Solis
El Paso, Texas

--and--

John L. Granberg
Granberg Law Office
El Paso, Texas

--and--

Orlando Mondragon
El Paso, Texas

          Attorneys for Defendant Christopher Chavez

Nathan D. Chambers
Nathan D. Chambers, Attorney at Law
Denver, Colorado

--and--

Noel Orquiz
Deming, New Mexico

          Attorneys for Defendant Javier Alonso

Laura E. Udall
Cooper & Udall Law Offices
Tucson, Arizona

--and--

Scott Moran Davidson
Albuquerque, New Mexico

--and--




                                                  -67-
Billy R. Blackburn
Albuquerque, New Mexico

          Attorneys for Defendant Arturo Arnulfo Garcia

Stephen E. Hosford
Stephen E. Hosford, P.C.
Arrey, New Mexico

--and--

Jerry Daniel Herrera
Albuquerque, New Mexico

          Attorneys for Defendant Benjamin Clark

Pedro Pineda
Las Cruces, New Mexico

--and--

León Encinias
León Felipe Encinias, Attorney at Law
Albuquerque, New Mexico

          Attorneys for Defendant Ruben Hernandez

Gary Mitchell
Mitchell Law Office
Ruidoso, New Mexico

          Attorney for Defendant Jerry Armenta

Larry A. Hammond
Osborn Maledon, P.A.
Phoenix, Arizona

--and--

Margaret Strickland
McGraw & Strickland
Las Cruces, New Mexico

          Attorneys for Defendant Jerry Montoya




                                                 -68-
Steven M. Potolsky
Jacksonville Beach, Florida

--and--

Santiago D. Hernandez
Law Office of Santiago D. Hernandez
El Paso, Texas

          Attorneys for Defendant Mario Rodriguez

Steven Lorenzo Almanza
Las Cruces, New Mexico

--and--

Ray Velarde
El Paso, Texas

          Attorneys for Defendant Timothy Martinez

Joe Spencer
El Paso, Texas

--and--

Mary Stillinger
El Paso, Texas

          Attorneys for Defendant Mauricio Varela

Lauren Noriega
The Noriega Law Firm
Los Angeles, California

--and--

Richard Jewkes
El Paso, Texas

--and--




                                               -69-
Amy E. Jacks
Law Office of Amy E. Jacks
Los Angeles, California

          Attorneys for Defendant Daniel Sanchez

George A. Harrison
Las Cruces, New Mexico

--and--

Kimberly S. Bruselas-Benavidez
Albuquerque, New Mexico

          Attorneys for Defendant Gerald Archuleta

B.J. Crow
Crow Law Firm
Roswell, New Mexico

          Attorney for Defendant Conrad Villegas

Theresa M. Duncan
Duncan Earnest LLC
Albuquerque, New Mexico

--and--

Marc M. Lowry
Rothstein Donatelli LLP
Albuquerque, New Mexico

          Attorneys for Defendant Anthony Ray Baca

Charles J. McElhinney
CJM Law Firm
Las Cruces, New Mexico

          Attorney for Defendant Robert Martinez

Marcia J. Milner
Las Cruces, New Mexico

          Attorney for Defendant Roy Paul Martinez




                                               -70-
Christopher W. Adams
Charleston, South Carolina

--and--

Amy Sirignano
Law Office of Amy Sirignano, P.C.
Albuquerque, New Mexico

          Attorneys for Defendant Christopher Garcia

William R. Maynard
El Paso, Texas

--and--

Carey Corlew Bhalla
Law Office of Carey C. Bhalla, LLC
Albuquerque, New Mexico

          Attorneys for Defendant Carlos Herrera

Justine Fox-Young
Albuquerque, New Mexico

--and--

Ryan J. Villa
Law Office of Ryan J. Villa
Albuquerque, New Mexico

          Attorneys for Defendant Rudy Perez

Donavon A. Roberts
Albuquerque, New Mexico

--and--

Lisa Torraco
Albuquerque, New Mexico

          Attorneys for Defendant Andrew Gallegos




                                               -71-
Erlinda O. Johnson
Law Office of Erlinda Ocampo Johnson
Albuquerque, New Mexico

      Attorney for Defendant Santos Gonzalez

Keith R. Romero
Keith R. Romero, Attorney and Counselor at Law
Albuquerque, New Mexico

      Attorney for Paul Rivera

Angela Arellanes
Albuquerque, New Mexico

      Attorney for Defendant Shauna Gutierrez

Jerry A. Walz
Alfred D. Creecy
Samuel Winder
Walz and Associates
Albuquerque, New Mexico

      Attorneys for Defendant Brandy Rodriguez




                                           -72-
